Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 1 of 75   PageID #: 2754



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I
  ___________________________________
                                      )
  STEVEN D. RICHARDS,                 )
                                      )
                 Plaintiff,           )
                                      )
       v.                             ) Civ. No. 19-00624 ACK-RT
                                      )
  JOHN E. WHITLEY, Acting Secretary )
  of the Army, Department of          )
  the Army,                           )
                                      )
                 Defendant.           )
  ___________________________________)

     ORDER GRANTING THE ARMY’S MOTION TO DISMISS (ECF. NO. 29) AND
      AFFIRMING THE AGENCY’S DECISION UPHELD BY THE MERIT SYSTEMS
                            PROTECTION BOARD

              Plaintiff Steven D. Richards is a former GS-12

  equipment specialist with the United States Department of the

  Army, who was stationed at Schofield Barracks in Hawai`i and

  removed from federal employment in 2017, based on various

  charges of misconduct.      In this lawsuit, Plaintiff seeks review

  of the Agency decision affirming his removal and brings claims

  against Acting Secretary John E. Whitley in his official

  capacity as the Secretary of the Army (the “Army”) for

  retaliation and race and color discrimination.1/

              Two matters are before the Court:        (1) the Army’s

  Renewed Motion to Dismiss or in the Alternative for Summary


        1/ On January 20, 2021, the Honorable John E. Whitley replaced Ryan D.
  McCarthy as the Acting Secretary of the Army. Accordingly, pursuant to
  Federal Rule of Civil Procedure 25(d), the latter is substituted as the
  proper defendant and the case caption reflects the same.

                                        1
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 2 of 75   PageID #: 2755



  Judgment (the “Motion”), ECF No. 29, on the discrimination

  (including retaliation) claims, and (2) Plaintiff’s petition for

  review of the Merit Systems Protection Board’s (“MSPB” or

  “Board”) final order on the non-discrimination claims (the “MSPB

  Appeal”).    For the reasons discussed below, the Army’s Motion is

  GRANTED and the agency decision as upheld by the MSPB is

  AFFIRMED.



                                  BACKGROUND

              As alluded to, this “mixed-case appeal” presents two

  sets of claims:     appealable non-discrimination claims brought

  under Section 7703 of the Civil Service Reform Act of 1978 (the

  “CSRA”), U.S.C. § 1101, et seq., coupled with related

  discrimination and retaliation claims brought under Title VII of

  the Civil Rights Act of 1964 (“Title VII”), as amended, 42

  U.S.C. § 2000e, et seq.

  I.    Factual Background

              During the relevant period, Plaintiff served in a

  permanent competitive service position as an equipment

  specialist, also known as an Avionics Logistics Assistance

  Representative (“LAR”).      1st Am. Compl. (“1AC”), ECF No. 18, ¶¶

  6, 11.    As discussed more fully below, Plaintiff was removed

  from federal employment in 2017 after the Army determined that

  he engaged in multiple instances of misconduct.          See 1AC ¶ 6;

                                        2
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 3 of 75   PageID #: 2756



  see also AR 1364-1446 (the “ALJ Decision”).          The following facts

  related to Plaintiff’s removal and allegations of discrimination

  and retaliation are principally drawn from the 1AC, evidentiary

  exhibits attached to the parties’ briefs and concise statements

  of fact (“CSF”), and the administrative record, including the

  ALJ Decision.

           a. The Investigation & Plaintiff’s Invocation of the
              Fifth Amendment

              In April 2016, Plaintiff returned to Hawaii from a

  deployment in Iraq.      ALJ Decision at 5; 1AC ¶ 14.       Two months

  later, in June, the Army prepared a draft notice of proposed

  removal (“NOPR”) based on various charges of alleged misconduct.

  ALJ Decision at 7-8.      The draft NOPR, while not officially

  issued to Plaintiff at that time, led to a professional

  investigation and inquiry against him for possible criminal

  violations.    Id.   On October 13, 2016, in connection with the

  investigation, Plaintiff was detained, fingerprinted,

  photographed, and told he was a suspect for wire fraud and False

  Claims Act violations.      Id.   Plaintiff invoked his Fifth

  Amendment right to remain silent and to counsel, and he was then

  released on his own recognizance.         Id.

           b. The NOPR and Removal

              Three months later, on January 9, 2017, the Army

  issued its official NOPR to Plaintiff.          AR 15-22.   Plaintiff


                                        3
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 4 of 75   PageID #: 2757



  replied in writing through his attorney.         AR 32-33.    Instead of

  responding substantively to the charges outlined in the NOPR,

  however, Plaintiff invoked his Fifth Amendment privilege against

  self-incrimination out of concern that the prior investigation

  and criminal inquiry were still ongoing.         Id.; see also ALJ

  Decision at 8-9.     In the written letter, his attorney explained

  that Plaintiff had not received immunity assurance or adequate

  protection for any statements he might make in response to the

  NOPR.   AR 15-22.

              Three days later, the Army, through agency counsel,

  sent Plaintiff a letter advising that his “chain of command was

  informed that the previous military police inquiry” had been

  “closed” and there would be “no further criminal inquiry into

  that matter.”     AR 31.   The Army gave Plaintiff additional time,

  until 5:00 p.m. EST on February 27, to respond to the NOPR with

  his side of the story.      Id.   Plaintiff and his counsel, however,

  apparently believed that the Army’s letter was insufficient to

  provide adequate immunity from criminal charges or to confirm

  that Plaintiff would not be prosecuted.         See AR 28-29; see also

  ALJ Decision at 8-9.       Plaintiff’s counsel thus sent the Army a

  letter, hours after the 5:00 extended deadline had passed,

  stating that Plaintiff declined to respond to the NOPR because

  the Fifth Amendment “protects [Plaintiff] from making any

  statement or response to the proposed removal notice absent an

                                        4
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 5 of 75   PageID #: 2758



  official declination of prosecution” from a “Federal

  prosecutorial entity” or an “issuance of an immunity,” and

  because the Army lacks “authority to officially decline

  prosecution.”     AR 28-29; see also ALJ Decision at 8-9.

               Shortly after this exchange, and having received no

  substantive response from Plaintiff within the deadline,

  Deciding Official Raymond Morace issued the Notice of Removal

  determining that Plaintiff would be removed from federal service

  effective April 5, 2017.       ALJ Decision at 6.     The removal action

  proceeded on four charges:       “(1) failure to follow procedures

  and instructions; (2) misuse of a government credit card; (3)

  lack of candor; and (4) disrespect to a superior.”2/           AR 8.

             c. Incident With Major Maia on Date of Removal

               Plaintiff alleges that on April 5, 2017, the date

  Plaintiff was removed from employment, he was illegally detained

  by Major Eric Maia, which amounted to an effective arrest.             See

  Ex. E to Army’s CSF, ECF No. 30-8 (“EEO Complaint”); see also

  Ex. A to Pl.’s Opp., ECF No. 52-1 (EEO Complaint and pre-




        2/ The substance of the factual specifications underlying each charge
  is discussed more fully below in Section II.a.

                                        5
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 6 of 75   PageID #: 2759



  complaint documents).3/      In a formal equal employment opportunity

  (“EEO”) complaint—discussed more below—Plaintiff alleged that on

  the date of his removal he was ordered to surrender his cell

  phone outside a conference room, and that Major Maia “blocked

  the door” to prevent Plaintiff from leaving the room; spoke to

  Plaintiff in an “aggressive[]” tone and “a hostile and loud

  voice”; did not allow Plaintiff to leave the conference room;

  and did not allow Plaintiff to consult an attorney.            See EEO

  Complaint at 1-2.

             d. The Administrative Proceedings

                 i. The MSPB Appeal

               On May 4, 2017, Plaintiff filed a mixed-case appeal

  with the MSPB challenging his removal.          AR 10; see also 1AC ¶

  18; Ex. A to Army’s CSF, ECF No. 13-2.          In it, he raised several



        3/ Exhibit A to Plaintiff’s Opposition comprises 170 pages of what
  appear to be documents related to the EEO investigation. Plaintiff’s
  Opposition rarely cites any specific exhibits, and when it does it rarely
  points the Court to the relevant document or page numbers within the exhibit.
  Cf. Local Rule 56.1(f) (explaining in the context of summary judgment motions
  that “the court shall have no independent duty to search and consider any
  part of the court record not otherwise referenced [by] the parties” or to
  “review exhibits in their entirety, but rather will review only those
  portions of the exhibits specifically identified [by the parties]”). Indeed,
  the same problem applies in Plaintiff’s briefing on the MSPB Appeal:
  Plaintiff makes numerous factual assertions but fails to point the Court to
  the relevant portion of the record to support them. This increases the
  burden on this Court exponentially. The Court reminds counsel that “judges
  are not ‘like pigs, hunting for truffles [in the record].’” Valvanis v.
  Milgroom, Civ. No. 06-00144 JMS-KSC, 2008 WL 2164652, at *6 n.13 (D. Haw. May
  22, 2008) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.
  1991)); see also Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th
  Cir. 2003) (quoting that same “familiar maxim” and—applying a different
  analogy—declining to “sort through the noodles” in search of a claim where
  the plaintiff “heaved the entire contents of a pot [of spaghetti] against the
  wall in hopes that something would stick”).

                                        6
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 7 of 75   PageID #: 2760



  affirmative defenses, including due process or harmful

  procedural error (relating to his purportedly being denied the

  right to reply to the NOPR) and retaliation for protected EEO

  activity (alleging that his removal and the investigation

  leading up to it was retaliatory based on prior EEO

  complaints).4/     AR 10; Ex. A to Army’s CSF.

               In a written decision issued on September 13, 2019,

  the Administrative Law Judge (“ALJ”) for the MSPB upheld

  Plaintiff’s removal, finding that the Army proved the specified

  misconduct charges and considered the relevant factors to impose

  a penalty “within the tolerable limits of reasonableness.”              ALJ

  Decision at 1-2, 75; see also 1AC ¶¶ 19-20.           The ALJ also

  determined that the Army did not retaliate against Plaintiff for

  engaging in protected EEO activity.         ALJ Decision at 58-59.       The

  ALJ’s Decision in the MSPB appeal became final on October 18,

  2019.      1AC ¶ 20.

                ii. The EEO Complaint

               Meanwhile, almost two weeks after filing his MSPB

  appeal, Plaintiff contacted an EEO counselor complaining that he



        4/ The MSPB Administrative Law Judge issued an order soon after
  Plaintiff had filed his Appeal describing Plaintiff’s affirmative defenses to
  include “Title VII discrimination (reprisal for protected equal employment
  opportunity (EEO) activity), reprisal for exercise of his 5th amendment right
  against self-incrimination under the U.S. Constitution, due process
  violations, and harmful procedural error.” Ex. B to Army’s CSF, ECF No. 30-
  5, at 1. Plaintiff was also cautioned that his failure to notify the Board
  if he intended to raise any other affirmative defenses “may render the
  defense waived.” Id. at 1 n.1; see also AR 217-30.

                                        7
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 8 of 75   PageID #: 2761



  was discriminated against when he was illegally detained by

  Major Maia on the date of his removal.         See EEO Complaint; see

  also Ex. A to Pl.’s Opp.       Plaintiff eventually filed a formal

  EEO Complaint describing the incident with Major Maia on April

  5, 2017.    See EEO Complaint at 1-2.      Although the EEO

  Complaint’s narrative of the events in question did not describe

  the basis for alleging discriminatory intent, Plaintiff checked

  boxes in the form indicating that he believed he was

  discriminated against based on his race (African American) and

  color (Black).     See id.
                     --- ---
                               He later amended his Complaint to also

  allege reprisal (i.e., retaliation).        See Ex. B to Pl.’s Opp.,

  ECF No. 52-2.

              The Equal Employment Opportunity Commission (“EEOC”)

  ultimately dismissed Plaintiff’s EEO Complaint on November 30,

  2019.

  II.   Procedural History

              Plaintiff filed this lawsuit on November 15, 2019.

  ECF No. 1.    The Army then moved to dismiss or, in the

  alternative, for summary judgment on the Title VII

  discrimination and retaliation claims.         ECF No. 12.    The Court

  advised the parties that it would wait to consider the Army’s

  motion until it could be heard together with the MSPB Appeal on




                                        8
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 9 of 75   PageID #: 2762



  the non-discrimination claims.5/          ECF No. 16.   The Court then

  administratively withdrew the Army’s motion to await the filing

  of the administrative record in the MSPB Appeal.            Id.

              Soon thereafter, Plaintiff filed the 1AC.          The

  electronic administrative record was then filed on May 8, 2020,

  ECF Nos. 24-28, and the Army filed its renewed Motion to Dismiss

  or in the Alternative for Summary Judgment and CSF four days

  later.    ECF Nos. 29 (Motion) & 30 (CSF).        The Court initially

  set the Motion and the MSPB Appeal for hearing on September 30,

  2020.    ECF No. 31.    But when the COVID-19 pandemic resulted in a

  delay in obtaining the complete administrative record, the Court

  rescheduled and held the telephonic hearing on January 12, 2021.

  See ECF Nos. 35, 38, & 44; see also ECF No. 57.           Plaintiff filed

  his Opposition to the Motion and CSF in opposition on December

  22, ECF Nos. 52 & 53, and the Army filed its Reply on December

  28, ECF No. 54.     As to the MSPB Appeal, Plaintiff filed his

  Opening Brief on November 25, ECF No. 49; the Army filed its




        5/ Specifically, the Court noted that courts deciding mixed-case
  appeals should generally address both discrimination and non-discrimination
  claims together in one proceeding. ECF No. 16; see also Kamahele v.
  Napolitano, Civ. No. 08-00283 DAE-LEK, 2009 WL 3818230, at *4 n.5 (D. Haw.
  Nov. 13, 2009) (noting that in mixed cases claims should generally be ruled
  on at the same time because “questions of the employee’s inefficiency or
  misconduct, and discrimination by the employer, will be two sides of the same
  question and must be decided together” (quoting Williams v. Dep’t of the
  Army, 715 F.2d 185, 1490 (Fed. Cir. 1983) (en banc))); Toyama v. Leavitt,
  Civ. No. 08-00198-ACK-KSC, 2009 WL 144323, at *4 (D. Haw. Jan. 21, 2009)
  (“[B]ifurcation of the discrimination claims and non-discrimination claims in
  a mixed case is improper.”).

                                        9
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 10 of 75   PageID #:
                                   2763


Answering Brief on December 22, ECF No. 51; and Plaintiff filed

his Reply on December 29, ECF No. 56.6/



                                 STANDARDS

            This is a mixed case involving claims by a federal

employee that he has been affected by (1) an adverse employment

action and (2) related discrimination and retaliation.7/ Federal

courts apply different standards of review to each of these sets

of claims.

            Under the CSRA, a federal employee has a right to

appeal certain adverse employment actions by the agency—

including removal—to the MSPB.        See Kloeckner v. Solis, 568 U.S.

41, 43-44, 133 S. Ct. 596, 184 L. Ed. 2d 433 (2012) (citing 5

U.S.C. §§ 7512, 7701).      The MSPB is “an independent adjudicator

of federal employment disputes.”          Id. at 44, 133 S. Ct. 596, 184

L. Ed. 2d 433.     An employee’s appeal “may merely allege that the

agency had insufficient cause for taking the action under the

CSRA; but the appeal may also or instead charge the agency with

discrimination prohibited by another federal statute,” such as


      6/ The parties stipulated to—and the Court allowed—an enlargement of
length of the briefs addressing the MSPB Appeal. See ECF No. 50.
      7/ The Court notes that, as discussed in more detail below, Plaintiff
for the first time at the hearing before this Court argued that his race and
color discrimination claims were actually not part of his mixed case, because
they involved a separate incident not related to the removal (specifically,
the incident with Major Maia on the date of the removal). In any event,
Plaintiff does consider at least his retaliation claim as part of his mixed
case—and his including retaliation as an affirmative defense before the MSPB
made it a mixed case—so the Court proceeds accordingly.

                                     10
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 11 of 75   PageID #:
                                   2764


Title VII.    Id. (citing 5 U.S.C. § 7702(a)(1) (listing federal

antidiscrimination statutes)).        “When an employee complains of a

personnel action serious enough to appeal to the MSPB and

alleges that the action was based on discrimination,” he has

brought a so-called “mixed case.”         Id. (citing 29 C.F.R. §

1614.302).

            Petitions to review a final decision of the MSPB are

ordinarily filed in the United States Court of Appeals for the

Federal Circuit.     5 U.S.C. § 7703(b)(1)(A).       When, however, a

federal employee “claims that an agency action appealable to the

MSPB violates an antidiscrimination statute listed in §

7702(a)(1),” the employee “should seek judicial review in

district court, not in the Federal Circuit.”          Kloeckner, 568

U.S. at 56, 133 S. Ct. 596, 184 L. Ed. 2d 433.

I.    Statutory Discrimination and Retaliation Claims

            The standard of review for statutory discrimination

claims (including retaliation) is de novo.          See 5 U.S.C. §

7703(c); see also id. § 7703(b)(2) (cross-referencing § 7702,

which lists the federal discrimination statutes).           Thus, the

usual standards under the relevant Federal Rule of Civil

Procedure (“Rule”) apply:




                                     11
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 12 of 75   PageID #:
                                   2765


          a. Rule 12(b)(1): Motion to Dismiss for Lack of Subject
             Matter Jurisdiction

            A defendant may challenge a court’s subject matter

jurisdiction under Rule 12(b)(1).         “A party invoking the federal

court’s jurisdiction has the burden of proving the actual

existence of subject matter jurisdiction.”          See Thompson v.

McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

            A challenge to a court’s subject matter jurisdiction

may be either “facial” or “factual.”         Wolfe v. Strankman, 392

F.3d 358, 362 (9th Cir. 2004).        “In a facial attack, the

challenger asserts that the allegations contained in a complaint

are insufficient on their face to invoke federal jurisdiction.

By contrast, in a factual attack, the challenger disputes the

truth of the allegations that, by themselves, would otherwise

invoke federal jurisdiction.”       Id. (quoting Safe Air for

Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).             The

moving party may bring a factual challenge to the court’s

subject matter jurisdiction by submitting “affidavits or any

other evidence properly before the court.”          Colwell v. Dep’t of

Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009)

(quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.

1989)).    The nonmoving party must then “present affidavits or

any other evidence necessary to satisfy its burden of

establishing that the court, in fact, possesses subject-matter


                                     12
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 13 of 75   PageID #:
                                   2766


jurisdiction.”     Id. (quoting St. Clair, 880 F.2d at 201).         In

these circumstances, the court may look beyond the complaint

without having to convert the motion into one for summary

judgment.    U.S. ex rel. Meyer v. Horizon Health Corp., 565 F.3d

1195, 1200 n.2 (9th Cir. 2009), overruled on other grounds by

U.S. ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,

1128 n.6 (9th Cir. 2015).       When deciding a factual challenge to

the court’s subject matter jurisdiction, the court “need not

presume the truthfulness of the plaintiffs' allegations.”            Id.

(quoting White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)).

         b. Rule 12(b)(6): Motion to Dismiss for Failure to State
            a Claim

            Rule 12(b)(6) authorizes the court to dismiss a

complaint that fails “to state a claim upon which relief can be

granted.”     Rule 12(b)(6) is read in conjunction with Rule 8(a),

which requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ.

P. 8(a)(2).    The court may dismiss a complaint either because it

lacks a cognizable legal theory or because it lacks sufficient

factual allegations to support a cognizable legal theory.

Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

1988).

            In resolving a Rule 12(b)(6) motion, the court must

accept all well-pleaded factual allegations as true and construe


                                     13
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 14 of 75   PageID #:
                                   2767


them in the light most favorable to the plaintiff.           Sateriale v.

R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

The complaint “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

Mere conclusory statements in a complaint or “formulaic

recitation[s] of the elements of a cause of action” are not

sufficient.    Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L.

Ed. 2d 929.    Thus, the court discounts conclusory statements,

which are not entitled to a presumption of truth, before

determining whether a claim is plausible.         Iqbal, 556 U.S. at

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868.

            “Dismissal with prejudice and without leave to amend

is not appropriate unless it is clear . . . that the complaint

could not be saved by amendment.”         Harris v. Cty. of Orange, 682

F.3d 1126, 1131 (9th Cir. 2012) (quoting Eminence Capital, LLC

v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).

II.   Appeal of MSPB Decision

            In contrast to the de novo review that applies to the

statutory discrimination claims, a court’s review of an MSPB

decision regarding an adverse employment action is deferential

to the agency:     The court must affirm the decision unless it is

                                     14
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 15 of 75   PageID #:
                                   2768


“arbitrary, capricious, an abuse of discretion, not in

accordance with law, obtained without proper procedures, or

unsupported by substantial evidence.”         Delgado v. Merit Sys.

Prot. Bd., 880 F.3d 913, 916 (7th Cir. 2018) (citing 5 U.S.C. §

7703(c)).    “Substantial evidence is more than a mere scintilla

. . . but less than the weight of the evidence.”           Jenkins v.

Merit Sys. Prot. Bd., 911 F.3d 1370, 1373 (Fed. Cir. 2019)

(quoting Jones v. Dep’t of Health & Human Servs., 834 F.3d 1361,

1366 (Fed. Cir. 2016)).      In addition, the MSPB’s credibility

determinations are “virtually unreviewable” on appeal.           Jones,

834 F.3d at 1368 (quoting Hambsch v. Dep’t of Treasury, 796 F.2d

430, 436 (Fed. Cir. 1986)).       They are “nearly unreviewable,

unless inherently improbable or discredited by undisputed fact.”

Figueroa v. Nielsen, 423 F. Supp. 3d 21, 31 (S.D.N.Y. 2019)

(citing White v. U.S. Postal Serv., 382 F. App’x 928, 933 (Fed.

Cir. 2010)); see also Rogers v. Dep’t of Defense Dependents

Schs., Germany Region, 814 F.2d 1549, 1553-54 (Fed. Cir. 1987).

            The petitioner “bears the burden of establishing error

in the [MSPB’s] decision.”       Jones, 834 F.3d at 1366 (quoting

Harris v. Dep’t of Veterans Affairs, 142 F.3d 1463, 1467 (Fed.

Cir. 1998)) (alteration in Jones).        And finally, “[t]he choice

of penalty for employee misconduct is left to the agency’s sound

discretion,” so the court “will not disturb the agency’s choice

unless the severity of its action appears totally unwarranted in

                                     15
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 16 of 75   PageID #:
                                   2769


light of the relevant actors.”        DeWitt v. Dep’t of Navy, 747

F.2d 1442, 1444-45 (Fed. Cir. 1984) (citing Miguel v. Dep’t of

the Army, 727 F.2d 1081, 1083 (Fed. Cir. 1984); Brewer v. U.S.

Postal Serv., 647 F.2d 1093, 1098 (Fed. Cl. 1981)).



                                DISCUSSION

            As discussed above, Plaintiff’s discrimination claims

under Title VII assert that the Army engaged in unlawful

employment discrimination and retaliation; while his non-

discrimination claims under the CSRA challenge the MSPB’s final

order affirming the Army’s decision to terminate Plaintiff’s

employment.    While the analysis of the claims may at times

overlap, the Court addresses them separately.          The Court begins

with its de novo review of the discrimination and retaliation

claims under Title VII and then moves on to its more deferential

review of the MSPB’s decision.

I.    The Motion to Dismiss or in the Alternative for Summary
      Judgment

            The 1AC asserts a discrimination claim under Title VII

alleging that the Army discriminated against Plaintiff based on

his race and color, and that it retaliated against him based on

prior protected EEO activity.       1AC ¶¶ 27-28.     The Army brings

its Motion under Rules 12(b)(1) and 12(b)(6) to argue that the

Court should dismiss with prejudice the discrimination portion


                                     16
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 17 of 75   PageID #:
                                   2770


for lack of subject matter jurisdiction, and dismiss without

prejudice the retaliation portion because the 1AC fails to state

a claim for relief under Title VII’s framework.           Mot. at 1-2.

The Court takes each of these arguments in turn.

           a. Whether the Court has Subject Matter Jurisdiction Over
              the Race and Color Discrimination Claim

               i. Factual Versus Facial Challenge

             As an initial matter, the Court construes the Army’s

jurisdictional challenge as a factual—rather than a facial—

attack.     Instead of challenging jurisdiction as alleged on the

face of the 1AC, the Army’s Motion disputes the truth of

Plaintiff’s allegation that he “exhausted all his administrative

appeal remedies.”     See Mot. at 9-10; 1AC ¶ 17.        Moreover, the

Army asks the Court to consider evidence to dispute the truth of

the 1AC’s jurisdictional allegations.         That being the case, the

Court treats the Motion as one to dismiss for lack of subject

matter jurisdiction under Rule 12(b)(1) and need not convert the

Motion into one for summary judgment.8/

              ii. Framework for Exhaustion in a Mixed Case

             Title VII grants an aggrieved federal employee the

right to file suit in federal district court, see 42 U.S.C. §

2000e-16(c), but before doing so the employee must exhaust his



      8/ The Court notes that, at the beginning of the hearing, it advised
the parties that it would not convert the Motion into one for summary
judgment, and neither party objected.

                                     17
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 18 of 75   PageID #:
                                   2771


administrative remedies against his federal employer.           See Brown

v. Gen. Servs. Admin., 425 U.S. 820, 832, 96 S. Ct. 1961, 48 L.

Ed. 2d 402 (1976).      In this circuit, exhaustion is considered a

“jurisdictional prerequisite.”        Sommatino v. United States, 255

F.3d 704, 707 (9th Cir. 2001).        Thus, if a federal employee

fails to exhaust his administrative remedies, the district court

cannot adjudicate the claim.       See id.; see also Fitzgerald v.

Sec 32, U.S. Dep’t of Veterans Affairs, 121 F.3d 203, 206 (5th

Cir. 1997).

            A federal employee has at least two options for

exhausting his remedies for a Title VII claim in a mixed case:

he may file a “mixed case complaint” with his agency’s EEO

office or, alternatively, he may file a “mixed case appeal” with

the MSPB.    See Sloan v. West, 140 F.3d 1255, 1259 (9th Cir.

1998) (quoting 29 C.F.R. § 1614.302(a)); see also Perry v. Merit

Sys. Prot. Bd., 137 S. Ct. 1975, 1979-81, 198 L. Ed. 2d 527

(2017).

            If an aggrieved federal employee chooses the first

option, he would file a mixed case complaint with his agency’s

EEO office, “much as an employee challenging a personnel

practice not appealable to the MSPB could do.”          Perry, 137 S.

Ct. at 1980, 198 L. Ed. 2d 527 (quoting Kloeckner, 568 U.S. at

44-45, 133 S. Ct. 596, 184 L. Ed. 2d 433); see also 29 C.F.R. §

1614.302(b).     If the EEO office decides against him, “the

                                     18
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 19 of 75   PageID #:
                                   2772


employee may then either take the matter to the MSPB or bypass

further administrative review by suing the agency in district

court.”    Perry, 137 S. Ct. at 1980, 198 L. Ed. 2d 527 (quoting

Kloeckner, 568 U.S. at 45, 133 S. Ct. 596, 184 L. Ed. 2d 433);

see also 5 U.S.C. § 7702(a)(2); 29 C.F.R. §§ 1614.302(d)(1)(ii),

(d)(3), 1614.310(a).

            If the employee chooses the second option, he would

“initiate the process by bringing [his] case directly to the

MSPB, forgoing the agency’s own system for evaluating

discrimination charges.”       Perry, 137 S. Ct. at 1980-81, 198 L.

Ed. 2d 527 (quoting Kloeckner, 568 U.S. at 45, 133 S. Ct. 596,

184 L. Ed. 2d 433).      If the MSPB has jurisdiction over the mixed

case and upholds the agency’s personnel action, the employee can

then request additional administrative process through the EEOC

or else sue the agency in federal district court.9/           See 5 U.S.C.

§ 7702(a)(3), (b).

            Whichever of these options a federal employee elects

to pursue, he is required to raise his entire mixed case in the

chosen forum.     See 29 C.F.R. § 1614.302(b) (providing that the




      9/ Of course, as discussed above, the MSPB’s jurisdiction over
discrimination claims is limited to those “mixed cases” where a federal
employee alleges that an appealable adverse action was based in whole or in
part on discrimination. See 5 U.S.C. § 7702(a)(1)(B)(i)-(iv); Chappell v.
Chao, 388 F.3d 1373, 1375 (11th Cir. 2004) (citing 5 U.S.C. § 7702; 29 C.F.R.
§ 1614.302; Sloan, 140 F.3d at 1259). And there are other procedures for
non-mixed cases, including that petitions to review MSPB decisions in non-
mixed cases are reviewed by the Federal Circuit. See 5 U.S.C. § 7703(b)(1).

                                     19
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 20 of 75   PageID #:
                                   2773


employee must raise his entire mixed case before either the MSPB

or the EEOC, “but not both”).       If a Plaintiff has filed both an

EEO complaint and an MSPB appeal related to the same adverse

employment action, “whichever is filed first shall be considered

an election to proceed in that forum.”         Id.

            iii. Whether Plaintiff Exhausted his Race and Color
                 Discrimination Claim

            The Army argues that the Court lacks jurisdiction over

the race and color discrimination claim—which is based on the

“effective arrest” incident with Major Maia—because Plaintiff

failed to raise that claim in his MSPB Appeal.10/          Mot. at 8-11.

Plaintiff’s cursory response in his Opposition is simply that an

aggrieved employee may exhaust his administrative remedies

through the EEO complaint process; that he timely filed his EEO

Complaint and this lawsuit; and that he raised both

discrimination and retaliation in his EEO Complaint.           Opp. at 9-

10.   Nowhere in Plaintiff’s discussion does he even mention the

MSPB proceedings.     In its Reply, the Army responds that (1)

“Plaintiff does not dispute that he did not raise race and/or

color discrimination before the MSPB” and (2) “[t]here is also



      10/ The Army includes a separate section in its Motion referencing
Plaintiff’s “false imprisonment” claim. See Mot. at 10-11. The Court does
not read the 1AC as asserting an independent claim for false imprisonment,
and Plaintiff clarified as much at the hearing. Instead, Plaintiff is
alleging that “the incident with [Major] Maia was motivated in part on the
basis of [Plaintiff]’s race (African American), [and] color (Black).” 1AC ¶
21; see also id. ¶ 28. In other words, his “effective arrest” is the
discrimination Plaintiff complained of before the EEO office. See id. 16.

                                     20
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 21 of 75    PageID #:
                                   2774


no dispute that the incident which triggered the EEO Complaint,

the interaction with Major Maia which occurred before Plaintiff

elected the MSPB as his forum, was part of the removal process.”

Reply at 3.

            At the telephonic hearing, Plaintiff for the first

time challenged the Army’s latter point, that the race and color

discrimination claim (i.e., the incident with Major Maia) was

part of the removal process.11/       Counsel argued that the incident

with Major Maia is entirely separate and distinct from the

Army’s removal decision.       If that is true, then Plaintiff would

not have had to raise the discrimination incident before the

MSPB because it would not have been part of his “mixed case.”12/

See, e.g., McAdams v. Reno, 64 F.3d 1137, 1141 (8th Cir. 1995)

(considering the employee’s argument that “the issues in her

Title VII claim are distinct from those raised in her MSPB



      11/ Plaintiff did not clarify the role of his claim for retaliation for
prior protected EEO activity, which he apparently raised in both his MSPB
Appeal and his EEO Complaint. See Opp. at 9-10. The Court focuses on the
race and color discrimination aspect because that appears to be the claim
raising exhaustion questions.
      12/ In other words, Plaintiff apparently thinks that his discrimination
claim is not “related to or stemming from” his removal, and that the Army’s
removal action was not “effected, in whole or in part” by his discrimination
claim. See 29 C.F.R. § 1614.302(a)(1) (describing a mixed case complaint
before the EEO involving employment discrimination “related to or stemming
from an action that can be appealed to the [MSPB]”); id. § 1614.302(a)(2)
(describing a mixed case appeal before the MSPB involving an appealable
agency action that was “effected, in whole or in part, because of
discrimination”); cf. Miller v. Zinke for Dep’t of Interior, 324 F. Supp. 3d
1032, 1035-36 (D. Alaska 2018) (discussing posture whereby plaintiff filed a
separate EEO complaint “presumably because, in addition to challenging her
removal, she wanted to challenge other acts of discrimination not related to
the removal and therefore not within the MSPB board jurisdiction”).

                                     21
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 22 of 75   PageID #:
                                   2775


appeal” to decide whether the discrimination claims “should have

been raised in her MSPB appeal or whether she is entitled to

pursue them independently in a federal court action”).

            The Court begins with the undisputed fact that

Plaintiff filed his MSPB Appeal on May 4, 2017, and his formal

EEO Complaint almost four months later, on August 21, 2017.

When Plaintiff chose to first challenge the Army’s removal

decision before the MSPB and to raise the affirmative defense of

retaliation in that forum, he brought a “mixed case appeal” and

was required to raise his entire mixed case before the MSPB.

See 29 C.F.R. § 1614.302(b).       Plaintiff does not dispute that he

did not raise race or color discrimination before the MSPB, so

the only way to establish jurisdiction over his discrimination

claim via the EEO Complaint would be to show that the claim was

not a part of Plaintiff’s “mixed case” to begin with.

            It is Plaintiff’s burden to prove subject matter

jurisdiction.     Ashoff v. City of Ukiah, 130 F.3d 409, 410 (9th

Cir. 1997).    The Court finds that he has not met his burden

here.   For one, Plaintiff’s Opposition never even mentions the

parallel MSPB proceeding, let alone explains why the EEO

Complaint would have been sufficient for exhaustion purposes.

Any possible explanation only came up for the first time at the

hearing.    Yet it was clear throughout the briefing on this

Motion that the Army was operating on the theory that the

                                     22
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 23 of 75     PageID #:
                                   2776


discrimination claim was related to the removal decision and

thus part of Plaintiff’s mixed case.         See Mot. at 10 (noting

that a plaintiff must “exhaust all related discrimination

claims” through the chosen forum); id. at 11 (arguing that the

Court lacks jurisdiction “over related discrimination claims

brought under the EEO”); id. (describing the EEO complaint

allegations as “arising out of an April 5, 2017 meeting related

to [Plaintiff’s] removal”).       Plaintiff had the opportunity when

he filed his Opposition to challenge that theory and clarify his

position that these were entirely separate matters, and to

provide arguments and evidence in support thereof.            He did

neither until the hearing.13/

            In any event, the Court finds that, based on the

evidence and pleadings and Plaintiff’s framing of his claims,

Plaintiff’s race and color discrimination claim is part of his


      13/ Again, Plaintiff had the burden to establish jurisdiction and his
cursory discussion in the Opposition left the Court with much to be desired
in terms of analysis. It is true that employees may proceed with separate
EEO and MSPB actions if the discrimination claim is not related to the
agency’s employment action (here, the removal). See McAdams, 64 F.3d at 1144
(stating that “not . . . every federal employee’s hostile work environment
claim must, or can, be raised as a mixed case. If a harassment or hostile
work environment claim is not related to an appealable action, separate EEO
and MSPB actions would be appropriate.”); see also Katz v. Dole, 709 F.2d
251, 253 & n.1 (4th Cir. 1983) (addressing plaintiff’s sexual harassment and
hostile work environment claim, while Plaintiff had separately appealed her
termination to the MSPB without any associated discrimination claim). But
Plaintiff did not object (until the hearing) to the Army’s characterization
of the incident with Major Maia as being part of or affecting the removal
action. “[A]s a general rule, our adversary system is designed around the
premise that the parties know what is best for them, and are responsible for
advancing the facts and arguments entitling them to relief.” United States v.
Sainz, 933 F.3d 1080, 1087 (9th Cir. 2019) (quoting Greenlaw v. United
States, 54 U.S. 237, 244, 128 S. Ct. 2559 (2008)).

                                     23
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 24 of 75   PageID #:
                                   2777


mixed case and thus should have been raised before the MSPB.

Indeed, in the EEO Complaint, Plaintiff described the incident

with Major Maia as taking place on the date of removal,

occurring at least in part “during [his] termination process,”

and involving Major Maia’s ordering Plaintiff to surrender his

ID and government credit card (presumably in connection with

Plaintiff’s termination).       See Ex. A to Pl.’s Opp. at 8, 19; EEO

Complaint; see also Chappell v. Chao, 388 F.3d 1373, 1379 (11th

Cir. 2004) (finding that the plaintiff’s “discrimination claims

were related to his termination claims, and could have been

brought before the MSPB as mixed claims”); B.K.B. v. Maui Police

Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002) (noting factors for

deciding whether incidents are reasonably related for purposes

of exhaustion, such as “the alleged basis of the discrimination,

dates of discriminatory acts specified within the charge,

perpetrators of discrimination named in the charge, and any

locations at which discrimination is alleged to have occurred”).

            Accepting that the discrimination claim is related to

the removal action, the Court plainly lacks jurisdiction over

the claim.    It is undisputed that Plaintiff filed his EEO

Complaint almost four months after he filed his MSPB Appeal.             By

filing a mixed case appeal with the MSPB first, Plaintiff

thereby elected to pursue all of his claims related to his

removal in that forum.      See 29 C.F.R. § 1614.302(b).       Because he

                                     24
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 25 of 75   PageID #:
                                   2778


failed to raise race or color discrimination before the MSPB,

the Court lacks jurisdiction over the claim.14/

            Therefore, to the extent that it asserts race or color

discrimination stemming from the incident with Major Maia

described in the EEO Complaint, Plaintiff’s Title VII claim is

DISMISSED WITHOUT PREJUDICE.

         b. Whether the 1AC States a Claim for Retaliation Based
            on Protected EEO Activity

            The Court turns now to the portion of Plaintiff’s

Title VII claim over which it has jurisdiction:           allegations of

retaliation or reprisal based on prior protected EEO activity.15/




      14/ Even if Plaintiff had established jurisdiction over the
discrimination claim, the Court would have dismissed the claim for pleading
deficiencies. The 1AC lacks any facts to support the elements of a hostile
work environment claim, including that the Army’s conduct was severe or
pervasive or that it was racially motivated. See, e.g., Emens v. Pleasant
Valley Sch. Dist., No. 2:17-cv-09114-SVW-RAO, 2020 WL 2494743, at *4 (C.D.
Cal. Jan. 17, 2020) (“To determine whether conduct was sufficiently severe or
pervasive to violate Title VII, courts look at all the circumstances,
‘including ‘the frequency of the discriminatory conduct; its severity;
whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee's work
performance.’” (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 787–88,
118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998))); Capristo v. Brennan, No. C-15-
1071 EMC, 2015 WL 4396268, at *4 (N.D. Cal. July 17, 2015) (dismissing a
hostile work environment claim resting on allegations of a “yelling incident”
because “[t]here was nothing in the remark that shows it was racial in
nature”).
      15/ The Army rightly does not challenge the Court’s jurisdiction over
the retaliation portion of the Title VII claim because Plaintiff properly
exhausted his administrative remedies by asserting retaliation as an
affirmative defense in his MSPB Appeal.
(Continued . . . )

                                     25
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 26 of 75   PageID #:
                                   2779


To prevail on a retaliation claim, Plaintiff must show that “(1)

he engaged or was engaging in activity protected under Title

VII, (2) the employer subjected him to an adverse employment

decision, and (3) there was a causal link between the protected

activity and the employer’s action.”         Yartzoff v. Thomas, 809

F.2d 1371, 1375 (9th Cir. 1987); see also Vasquez v. Cty. of

L.A., 349 F.3d 634, 646 (9th Cir. 2003).

            Plaintiff alleges in conclusory fashion that the Army

retaliated against him for engaging in protected activity by

terminating his employment.       See 1AC ¶¶ 27-28.      The allegations

virtually end there.      The 1AC provides no allegations about the

specific protected EEO activity, other than one vague reference

to dates and presumably an agency file number.           Id. ¶ 21

(alleging “reprisal for engaging in protected EEO activity

(2010, 2016)” and referencing “Agency No. ARAPG17MAY02784; EEOC

No. 531-2019-00237X”).      Nor does the 1AC allege that the Army

actors who purportedly retaliated against Plaintiff had

knowledge of Plaintiff’s prior EEO complaints, let alone that



      Moreover, the Court declines to convert the Army’s Motion on the
retaliation claim into one for summary judgment and instead treats it as a
motion to dismiss under Rule 12(b)(6). See Bourbeau v. Jonathan Woodner Co.,
600 F. Supp. 2d 1, 3 (D.D.C. 2009) (“[I]n discrimination cases summary
judgment must be approached with special caution.” (citation and internal
quotation marks omitted)). Although the Army’s Motion and Plaintiff’s
Opposition make some references to summary judgment standards and the burden-
shifting framework, the Army’s arguments are that the 1AC’s factual
allegations underlying the retaliation claim fail to state a claim for
relief. And neither party engages in a detailed evaluation of the record.
Accordingly, the Court limits its analysis to the allegations made in the 1AC
to consider whether dismissal is appropriate under Rule 12(b)(6).

                                     26
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 27 of 75   PageID #:
                                   2780


the removal action was motivated by them. Even Plaintiff’s

Opposition says nothing to clarify the specifics of the alleged

prior EEO action or the basis for any causal link (e.g.,

temporal proximity).16/     See Opp. at 10-14.      The allegations are

bare bones and conclusory at best.         See Twombly, 550 U.S. at

555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (“[A] formulaic

recitation of the elements of a cause of action will not do.”).

Apparently Plaintiff expects the Court to comb the several-

hundred pages of exhibits—or possibly even the massive

administrative record—to solve the mystery of the circumstances

supporting his retaliation/reprisal claim.          This the Court

declines to do.

            In sum, the 1AC fails to adequately plead facts to

support the elements of a prima facie case for retaliation.

Because it is not clear that the claim cannot be saved by

amendment, Plaintiff’s Title VII retaliation claim is DISMISSED

WITHOUT PREJUDICE.



      16/ The Court notes that temporal proximity is at least a factor in
determining whether an employee can establish unlawful retaliation. See
Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2002).
And a lapse in time between the protected activity and the adverse employment
action may prevent an inference of causation between the two. See id. (“A
nearly 18-month lapse between protected activity and an adverse employment
action is simply too long, by itself, to give rise to an inference of
causation.”); e.g., Nicastro v. Runyon, 60 F. Supp. 2d 181, 185 (S.D.N.Y.
1999) (“Claims of retaliation are routinely dismissed when as few as three
months elapse between the protected EEO activity and the alleged act
of retaliation.”). Here, although Plaintiff alleges virtually no details
about the timeline or any other basis for causation, he does indicate that
the prior EEO activity occurred in 2010 and 2016, 1AC ¶ 21, while the final
removal action took place in April 2017.

                                     27
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 28 of 75   PageID #:
                                   2781


II.   The Appeal of the MSPB Decision

            The 1AC and Plaintiff’s lengthy brief offer myriad

arguments for why the Court should conclude that the MSPB erred

in sustaining the Army’s removal decision.17/          The Court has

evaluated the arguments set forth in the parties’ briefs and

reviewed the administrative record, including transcripts of the

ALJ hearing, the ALJ’s final decision, and other relevant

testimony and documents.       For the reasons discussed below, the

Court holds that the ALJ’s findings and the penalty imposed were

reasonable, supported by the substantial evidence, not arbitrary

or capricious nor an abuse of discretion, and in accord with

relevant law.     The Court thus AFFIRMS the MSPB’s decision

sustaining the Army’s removal of Plaintiff.

            To prevail on an appeal of an MSPB decision, an agency

must (1) prove by a preponderance of evidence that the charged

conduct occurred, (2) establish a nexus between the charged

conduct and the efficiency of service, and (3) demonstrate that

the penalty imposed was reasonable.         Shaw v. Dep’t of Veterans

Affairs, No. 14-cv-5856(NSR), 2017 WL 5508914, at *3 (S.D.N.Y.




      17/ As the Court alluded to in footnote 2, Plaintiff’s filings make the
Court’s task of analyzing the record difficult. The Opening Brief lacks
numbered subsections within the “Argument” section, so it is at times hard to
follow the flow of Plaintiff’s arguments. What is more, Plaintiff hardly
cites the record. Instead, he leaves it to the Court to match up his many
assertions with support in the record. Cf. Indep. Towers, 350 F.3d at 929
(admonishing the plaintiff for “leaving the court to piece together” the
facts and arguments).

                                     28
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 29 of 75    PageID #:
                                   2782


March 16, 2017), aff’d, 715 F. App’x 60 (2d Cir. 2018).              The

Court addresses each of these elements in turn.

         a. Proof of the Charges

            Plaintiff contends first that the ALJ erred in finding

that the Army proved the charges described in the specifications

by a preponderance of evidence.        See Opening Br. at 7-15.        An

agency need only prove the essence of its charge and need not

prove each factual specification supporting the charge.              Hicks

v. Dep’t of the Treasury, 62 M.S.P.R. 71, 74 (M.S.P.B. 1994),

aff’d, 48 F.3d 1235 (Fed. Cir. 1995) (unpublished).           A

specification or charge may also be sustained even if part of

the specification is not sustained.        See Bowen v. Dep’t of the

Navy, 112 M.S.P.R. 607, 611-12 n.2 (M.S.P.B. 2009), aff’d, 402

F. App’x 521 (Fed. Cir. 2010); Diaz v. Dep’t of the Army, 56

M.S.P.R. 415, 419-20 (M.S.P.B. 1993).         As discussed regarding

each charge below, the Court holds that the ALJ’s determination

that the Army met its burden on each of the charges was made on

the basis of substantial evidence.        See 5 U.S.C. § 7703(c)(3);

Shaw, 2017 WL 5508914 at *2.




                                     29
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 30 of 75   PageID #:
                                   2783


              i. Failure to Follow Procedures and Instructions

            The Army’s first charge, failure to follow procedures

and instructions, was based on two specifications.18/           The first

specification alleged that Plaintiff failed to follow

instructions to notify his chain of command that he had returned

to his duty station in Hawai`i following deployment:

            (4) You were informed on or about 27 February
            2015 that LAR accountability during movements
            is an important responsibility of the Life
            Cycle Management Command. You were instructed
            by Mr. Rich Weaver on or about 21 March 2016
            to keep your chain of command notified as you
            reach each point within your travel.      Upon
            your return to Honolulu, HI, you failed to
            notify your chain of command. On 5 April 2016,
            Mr. Weaver emailed you concerning your
            whereabouts and requesting your travel status.
            On 6 April 2016, Mr. Weaver emailed you
            concerning your whereabouts and requesting
            your travel status.     On 6 April 2016, Mr.
            Willie Mapp, AMCOM [Aviation and Missile
            Command] GS-13 LAR, stated that you were
            spotted at the office. However, you failed to
            notify Mr. Weaver of your return until 8 April
            2016. According to your departure from Kuwait
            and arrival at CRC, Fort Bliss, TX, you should
            have returned to Honolulu, HI no later than
            Tuesday, 5 April 2016, any delays in this
            return date should have been communicated to
            your chain of command.

ALJ Decision at 9-10 (alterations in ALJ Decision); AR 16-17.

The second specification alleged that Plaintiff violated




      18/ Originally this charge was based on five specifications, but the
Agency withdrew specifications 1-3 on the first day of the hearing, as well
as the last sentence of the fifth charge on the second day of the hearing.
ALJ Decision at 10.

                                     30
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 31 of 75   PageID #:
                                   2784


procedures when he left Camp Taji in Iraq without proper

approval:

            (5) On or about 23 March 2016, you left [Camp]
            Taji on your own accord, and traveled to BDSC
            to obtain a VISA stamp.      By doing so you
            violated     procedures     without     proper
            authorization, and by undermining the LSE-Iraq
            Logistics Management Support (LMS) and Chief,
            your   intention    for   travel    by   prior
            coordinating travel arrangement [sic] to
            protect you and to have proper accountability.

ALJ Decision at 10 (alterations in ALJ Decision); AR 16-17.

            To support the charge of failure to follow procedures

and instructions, the agency had to prove (1) that proper

instructions or procedures were given or presented to Plaintiff

and (2) that Plaintiff failed to follow them, “without regard to

whether the failure was intentional or unintentional.”             Hamilton

v. U.S. Postal Serv., 71 M.S.P.R. 547, 555-56 (M.S.P.B. 1996);

see also ALJ Decision at 15.       Finding that the agency proved

both elements based on the two relevant specifications, the ALJ

sustained the charge.      ALJ Decision at 23.

            As to the first specification, the ALJ considered

testimony and other evidence of communications to Plaintiff

instructing him to timely notify his chain of command upon

return to his duty station.       Id. at 17-20.     On appeal, Plaintiff

does not seem to dispute those instructions or that he received

training on this issue.      See Opening Br. at 8.      Instead,

Plaintiff and the Army disagree on whether Plaintiff in fact did

                                     31
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 32 of 75   PageID #:
                                   2785


adequately notify his chain of command by notifying Mr. Willie

Mapp (who Plaintiff visited upon his return) or Mr. Phelps (a

“fellow employee”) instead of Mr. Weaver (who the Army claims

was Plaintiff’s proper chain of command).          Compare id. at 8,

with Ans. Br. at 16-17.

             Plaintiff claims first that his phone was

malfunctioning when he returned to Hawai`i, so he had a fellow

employee (Mr. Phelps) check in with Mr. Weaver.           Opening Br. at

8-9.    He also claims that he notified Mr. Mapp upon his return,

and that Mr. Mapp was “the equivalent of a supervisor, if not a

technically chain-of-command supervisor.”          Id. at 9.    Plaintiff

also asserts (without providing any citations to the record)

that “his own testimony and the existing email trails in the

record” show that Mr. Weaver’s computer was malfunctioning, so

notifying Mr. Mapp “should have been sufficient.”19/           Id.   The

Army, on the other hand, contends that Mr. Mapp was not a proper

supervisor within the chain of command, and that Plaintiff was



       19/Plaintiff also argues briefly that “any reference to [his] refusal
to transmit information over an unsecured network cannot be viewed as a
failure to follow instructions” because the commercial internet in Iraq was
“not secure.” Opening Br. at 9. The Court is unsure what this has to do
with anything, given that the question is whether Plaintiff, upon return to
the United States, had failed to comply with instructions to timely contact
his chain of command. The security of the internet in Iraq is irrelevant.
      At the hearing, he suggested that this was more relevant to his claim
that he had concerns about transmitting information with signature blocks
(which is relevant to the charge for “disrespect to a superior”). The Court
addresses that claim more fully below, but for now notes simply that the
question for purposes of that charge is not whether Plaintiff had a reason to
comply or not with some instruction or procedure, but whether he was
disrespectful toward his superior officer.

                                     32
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 33 of 75   PageID #:
                                   2786


well aware of this.20/     Ans. Br. at 19 (citing Plaintiff’s

testimony that Mr. Mapp worked in a different command and had no

supervisory relationship to Plaintiff).

            None of these arguments from Plaintiff raise evidence—

apart from Plaintiff’s own testimony—that would discredit the

evidence and testimony relied upon by the ALJ.           In his Decision,

the ALJ thoroughly discussed his impression of the testimony and

evidence, and explained why he found Plaintiff “not credible on

this topic.”     ALJ Decision at 18-19.      Specifically, the ALJ

found that Plaintiff had ample time to contact Mr. Weaver and

that Mr. Mapp—whom Plaintiff contacted instead—worked in a

different command.      Id.   While the ALJ found Plaintiff’s

explanations to be “inherently improbable and beyond credulity,”

he found Plaintiff’s civilian supervisor Leroy Houston’s

testimony “earnest, straightforward, and compelling” as to Mr.

Mapp’s lack of a supervisory relationship with Plaintiff.             Id.

It is not the Court’s role to second guess the ALJ’s credibility

determinations unless they are inherently improbable or

discredited, and the ALJ properly recognized the conflict in

testimony and analyzed the factors outlined in Hillen v. Dep’t

of the Army, 35 M.S.P.R. 453 (M.S.P.B. 1987) to make a


      20/ Neither the Army in its Answering Brief nor the ALJ in its Decision
addressed Plaintiff’s claim that he apparently told his coworker Mr. Phelps
to advise Mr. Weaver that Plaintiff had returned. Still, the ALJ conducted a
detailed credibility analysis and ultimately credited Major Pla’s testimony
over Plaintiff’s.

                                     33
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 34 of 75    PageID #:
                                   2787


credibility determination.21/       See ALJ Decision at 17-18 n.12.        A

reasonable person could accept the evidence in the record and

cited by the ALJ as adequate to support the conclusion that the

Army proved this specification.

            As to the second specification, the crux was that

Plaintiff failed to get approval before he left Camp Taji in

Iraq to obtain a required visa.        The ALJ found that there was no

apparent dispute that (1) to leave Iraq, Plaintiff needed to

leave Camp Taji to secure a visa, and (2) Plaintiff needed

approval to leave Camp Taji.        Id. at 20-21.     The only question,

then, was whether Plaintiff had approval to leave Camp Taji.

See id.

            Considering evidence and testimony by Plaintiff and

Major Javier Pla, and appropriately considering the Hellen

factors, the ALJ credited Major Pla’s version of events over

Plaintiff’s.     Id. at 21-22.    The ALJ concluded that Major Pla’s

hearing testimony, while not perfect, was “generally

straightforward and unequivocal” and “tracked his prior

statement, such that [the ALJ] believed him.”           Id. (citing

Hillen, 35 M.S.P.R. at 458-62; Borninkhof v. Dep’t of Justice, 5


      21/ These factors include “(1) The witness’s opportunity and capacity to
observe the event or act in question; (2) the witness’s character; (3) any
prior inconsistent statement by the witness; (4) a witness’s bias, or lack of
bias; (5) the contradiction of the witness’s version of events by other
evidence or its consistency with other evidence; (6) the inherent
improbability of the witness’s version of events; and (7) the witness's
demeanor.” Hillen, 35 M.S.P.R. at 458.

                                     34
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 35 of 75   PageID #:
                                   2788


M.S.P.R. 77, 87 (M.S.P.B. 1981)).         In contrast, the ALJ found

Plaintiff’s account “inherently improbable, contrived, and given

the contradiction on this and other topics, unbelievable.”             Id.

at 22.    The Court sees no reason to disturb the ALJ’s

credibility findings, and Plaintiff does not offer a compelling

one.

            In sum, Plaintiff has not presented the Court with any

“evidence so weighty that it ‘compels’ the Court to disturb the

AJ’s finding” as to this charge.          Figueroa, 423 F. Supp. 3d at

31 (quoting Immigr. & Naturalization Serv. v. Elias-Zacarias,

502 U.S. 478, 481 n.1, 112 S. Ct. 812, 117 L. Ed. 2d 38 (1992)).

The Court finds that the ALJ sustained the charge of failure to

follow procedures and instructions on the basis of substantial

evidence, and the ruling was not otherwise arbitrary or

capricious.

             ii. Unauthorized Use of a Government Credit Card

            The Army’s second charge, unauthorized use of a

government credit card, was based on two specifications:

            a.   On 9 October 2015, you booked a ticket
            through CTO from Honolulu, HI to El Paso, TX
            for 14 October 2015 for the purchase price of
            $ 383.10. However, upon your return to your
            PDS [permanent duty station], you submitted a
            travel voucher which included flights on both
            14 October and 18 October and the total amount
            was $ 835.10. According to the passenger
            receipt you submitted, on 14 October your
            flight was from Honolulu, HI to Los Angeles,
            CA to Orlando, FL. On 18 October your flight

                                     35
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 36 of 75   PageID #:
                                   2789


            was from Orlando, FL to Dallas Fort Worth, TX
            to El Paso, TX. While you were approved to
            take leave on 15-16 October, you were not
            approved to use your GOVCC to pay for personal
            flights, nor were you approved to be
            reimbursed for personal flights on your travel
            voucher. You not only used your GOVCC to
            purchase these tickets but you also claimed
            the full ticket on your travel voucher even
            though a portion of the ticket was for
            personal use.

            b. On 31 March 2016, prior to leaving theater
            and prior to having leave approved, you
            purchased a ticket with your GOVCC directly
            from American Airlines to fly from El Paso,
            TX, to Dallas Fort Worth, TX to Orlando, FL
            for 3 Apri1 2016. You also purchased a flight
            from Orlando, FL to Dallas Fort Worth, TX to
            Honolulu, HI for 7 April 2016, however you
            exchanged this ticket. Once again, you were
            not authorized to purchase a flight for your
            personal travel to Florida. You not only used
            your government travel card to purchase this
            ticket but you also claimed the full ticket
            price on your travel voucher even though a
            portion of the ticket was for personal use.

ALJ Decision at 23-24 (alterations in ALJ Decision); AR 18.

            To support the charge of unauthorized use of a

government credit card, the agency had to prove (1) that

Plaintiff used a government credit card in a specified manner,

and (2) that the use in question was not authorized.           See

Quarters v. Dep’t of Veterans Affairs, 97 M.S.P.R. 511, 512-13

(M.S.P.B. 2004); see also ALJ Decision at 24.          Intent was not an

element of the charge, but the accidental nature of Plaintiff’s

behavior or a lack of notice may be viewed as a mitigating

factor.    See Quarters, 97 M.S.P.R. at 512-13.        Finding that the

                                     36
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 37 of 75   PageID #:
                                   2790


Army proved both elements based on the two relevant

specifications, the ALJ sustained the charge.          ALJ Decision at

25.   In making this determination, the ALJ considered various

email communications, training materials, and the testimony of

Plaintiff, his supervisors, and other witnesses.           See id. at 24-
                                                          --- ---

25.   The ALJ found that, while certain sentences of the

specifications were not proven, the Army proved the essence of

the charge:    that Plaintiff misused his government credit card

to pay for personal flights to Orlando, FL.          Id. at 24.

            On appeal, Plaintiff does not seem to challenge the

evidence underlying this charge or that the Army failed to prove

it.   Instead, he argues that the charge “is not a serious

offense in and of itself” and that the penalty of removal may

have been too extreme.      See Opening Br. at 10.      He also claims

that “the government did not at any time lose any money” and

Plaintiff “paid for the entire cost of his redeployment trip

with his own personal funds.”       Id.   Once again, Plaintiff

provides neither a citation to the record nor any case

authority.

            The Court finds that the ALJ’s decision that the Army

proved the misuse of a government credit card charge by a

preponderance of evidence was supported by substantial evidence.

The ALJ found—based on largely undisputed facts in the record

and Plaintiff’s own admissions—that government credit cards may

                                     37
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 38 of 75   PageID #:
                                   2791


only be used for official travel, and that Plaintiff used his

government credit card to purchase airline tickets that included

personal trips.     ALJ Decision at 24-25; see also Quarters, 97

M.S.P.R. at 512-13 (finding, regardless of his intent,

“[b]ecause the appellant admits that he purchased the tires on

his government credit card, the charge is sustained”).

            Whether or not Plaintiff is right that this charge “is

not a serious offense in and of itself,” does not address

whether the Army met its burden to prove the charge in the first

place.    In any event, the MSPB has—quite unequivocally—stated

that “[m]isuse of a government credit card is a serious

offense.”    Quarters, 97 M.S.P.R. at 512-13.        And the Army’s

removal decision was based on a combination of four different

charges, not just this one.       Moreover, whether or not the

Government ultimately suffered a loss is irrelevant to whether

the Army met its burden to sustain this charge.          See id. at 512-

13 (finding that the fact of no financial loss to the government

may be relevant to the penalty but is irrelevant to the charge).

            Plaintiff has not offered any argument for why the

ALJ’s conclusion as to this charge was arbitrary, capricious, or

unsupported by substantial evidence.

            iii. Lack of Candor

            The Army’s third charge, lack of candor, was based on

four specifications:

                                     38
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 39 of 75   PageID #:
                                   2792


            a. You stated that you were unable to locate
            your receipt for your flights.     Because of
            this, you were required to complete a
            memorandum for record (MFR) to document your
            request for reimbursement. You submitted an
            MFR as required for your departure flight on
            14 October 2015. In this MFR you stated [sic]
            “The flight route was Honolulu to California
            to Dallas to El Paso.”, [sic] when according
            to the passenger receipt you submitted the
            flight route on 14 October 2015 was Honolulu,
            HI to Los Angeles, CA to Orlando, FL and the
            flight route on 18 October 2015 was from
            Orlando, FL to Dallas Fort Worth, TX to El
            Paso, TX.      In addition, you told your
            supervisor MAJ Eric Maia, 25th CAB BLST
            [define] Chief, that CTO was unable to locate
            the receipt for the outbound flight from
            Honolulu, HI to El Paso, TX, when in fact Mr.
            Franks was able to obtain the receipt for the
            flight you originally booked with CTO on 9
            October 2015.

            b. On the MFR submitted 26 April 2016
            regarding your travel from Kuwait back to
            Hawaii you stated the cost of the airline
            ticket was $725.73 for the flight from El
            Paso, TX to Honolulu, HI, however, your credit
            card statement and a ticket receipt from
            American Airlines show that you had one flight
            from El Paso, TX to Orlando, FL on 3 April
            2016, which was used and another flight from
            Orlando, FL to Honolulu, HI on 7 April 2016
            which showed as exchanged.    You claimed the
            entire cost of $725.73 on your return flight
            from El Paso, TX to Honolulu, HI despite the
            fact that you had flown to Orlando, FL on
            personal travel. Mr. Franks later discovered
            that CTO reports a substantially less cost for
            flights from El Paso, TX to Honolulu, HI.
            Therefore, based on the receipts it is my
            determination that you did in fact fly to
            Orlando, FL prior to returning to Honolulu, HI
            and you displayed a lack of candor by not
            reporting that information in your MFR.



                                     39
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 40 of 75   PageID #:
                                   2793


            c. On your timecard for Sunday, 3 April 2016,
            you originally requested 8 hours of regular
            time and 19 hours of travel comp time earned
            for a total of 27 hours. While you did correct
            the timecard after you were questioned on
            this, it is still your responsibility to
            ensure that your timecards are accurate upon
            submission.   In this case, not only did you
            claim an excess of 24 hours in a one day
            period, you also claimed hours for a day in
            which you did not perform any work.          In
            addition, you claimed eight hours of regular
            time on both Monday, 4 April 2016 and Tuesday,
            5 April 2016. Based on your American Airline
            receipt for a used airline ticket on 3 April
            2016 from El Paso, TX to Orlando, FL you should
            not have claimed regular time for either date
            as you were in Orlando, FL and could not have
            been performing work. According to the
            “Department of the Army, Foreign Location
            Record for Deployed Civilians” you completed
            and signed, you did not report back to Hawaii
            until 6 April 2016.

            d. On 8 April 2016 you signed the SF-1190,
            “Foreign Allowance Application, Grant and
            Report”. [sic] On this report you stated in
            block #18 to stop danger pay and stop post
            differential    effective     7    April    2016.
            According to Department of State Standardized
            Regulations (DSSR), your danger pay and post
            differential should stop the date you leave
            OCONUS. In your case, that would have been 2
            April   2016.       Due   to    this   incorrect
            information, you may have been overpaid from
            the time period of 3-7 April2016.              In
            addition, you stated that you were in Fort
            Bliss, TX from 3-5 April 2016, however, I have
            an American Airlines receipt for a used ticket
            on 3 April 2016 showing that you flew from El
            Paso, TX to Orlando, FL. You did not indicate
            anywhere on the “Department of the Army,
            Foreign    Location    Record     for    Deployed
            Civilians” that you traveled to Orlando,
            despite your requirement to do so.

ALJ Decision at 26-27 (alterations in ALJ Decision); AR 18-19.

                                     40
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 41 of 75    PageID #:
                                   2794


            To support this charge, the agency had to prove that

(1) Plaintiff supplied incorrect or incomplete information, and

(2) he did so knowingly (i.e., with an “element of deception,”

albeit with less than an intent to deceive).          Fargnoli v. Dep’t

of Commerce, 123 M.S.P.R. 330, 337-38 (M.S.P.B. 2016); see also

ALJ Decision at 27-28.

            Finding that the Army proved both elements based on

the four relevant specifications, the ALJ sustained the charge.

ALJ Decision at 37.      The ALJ conducted a thorough 10-page

analysis for the various specifications and their individual and

collective support for the charge.        Id. at 26-37.     The ALJ

considered email communications, testimony of Plaintiff and

other Army employees, and other evidence.         See id.    The ALJ

found that the undisputed evidence established the two elements

for the lack of candor charge.        Specifically, the ALJ pointed to

evidence that Plaintiff had omitted travel details in submitting

information for reimbursing his travel and caused other

irregularities in connection with travel vouchers.           Id. at 30

(stating that Plaintiff’s “MFRs were at best misleading and

clearly incomplete”).

            The ALJ weighed the relevant factors to resolve

conflicts in testimony, and found Plaintiff’s accounts to lack

credibility against those accounts of Plaintiff’s supervisors.

Id. at 30-31.     In doing so, he found the Army’s conclusion that

                                     41
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 42 of 75   PageID #:
                                   2795


Plaintiff acted deceptively to be a reasonable one.           Id. at 30-

32.   Plaintiff argues that he was “jetlagged,” that most of

these irregularities were honest mistakes, and that he thought a

superior would correct any errors.        Opening Br. at 12-14.

Testimony from agency employees, however, revealed that this was

unlikely given the process for submitting these reports.             ALJ

Decision at 33.     The ALJ again applied the Hillen factors,

leading him to conclude that Plaintiff’s testimony was not

credible and “inherently improbable.”         ALJ Decision at 33-34.

            The Court finds that the ALJ’s decision that the Army

proved the lack of candor charge was supported by substantial

evidence.    The ALJ found—based on largely undisputed facts in

the record—that these irregularities and errors existed in

Plaintiff’s reports and that they could not have been reasonable

or honest mistakes.      Plaintiff has not raised any persuasive

arguments that the ALJ’s conclusion as to this charge was

arbitrary, capricious, or unsupported by substantial evidence.

             iv. Disrespect to a Superior

            The Army’s final charge, disrespect to a superior, was

based on two specifications:

            a. On 08 April 2016, you failed to obey a
            direct order to include your signature block
            on email communication.      MAJ Javier Pla
            briefed   all  Logistic   personnel  on   his
            customary evening briefings, [sic] that the
            use of signature blocks on e-mails is
            important because it represents commitment to

                                     42
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 43 of 75   PageID #:
                                   2796


            the communicator by having a “Point of
            Contact”, [sic] information included, and it
            shows professionalism by depicting which
            organization one is assigned. You interrupted
            MAJ Pla by stating [sic] “I will not do so”,
            [sic] when ask [sic] why would you not do so,
            you stated [sic] “you do not see the need”.
            [sic] MAJ Pla reiterated the need for a
            signature blocks to bring conformity to his
            staff, you stated [sic] “MAJ Pla is not my
            supervisor!”, [sic] because he is not in your
            rating chain. The Policy letter “Logistics
            Assistance Division CFE-West Policy # 001
            [sic] dated 10 March 2008, states in detail
            how a signature blocks has to look on official
            correspondence.   In    accordance  with   the
            Secretary of Defense memorandum dated 10 March
            2008, Commanders have Uniformed Code of
            Military Justice (UCMJ) jurisdiction over DoD
            [Department of Defense] Civilian Employees,
            DoD Contractor Personnel, and other persons
            serving with or accompanying the Armed Forces
            Overseas   during    declared   war   and   in
            contingency       operations.       Therefore,
            cooperating with MAJ Pla is based on military
            necessity to support mission requirements and
            by not complying you may jeopardize good order
            and discipline or discredit the armed forces
            and potential have an adverse effect on
            military operations.

            b. On or about 23 March 2016, during a
            discussion regarding weekly activity reports,
            you interrupted MAJ Pla and stated that you
            would not do so. You refused to standardize
            weekly activity reports [WARs] that were
            requested by MAJ Pla. Your refusal and
            uncooperative behavior in a potential hostile
            area can be particularly harmful as it
            compromises military necessity to support
            mission requirements.

ALJ Decision at 37-38 (alterations in ALJ Decision); AR 19-20.

            To support this charge, the agency had to prove that

(1) Plaintiff engaged in certain behavior toward a superior, and

                                     43
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 44 of 75   PageID #:
                                   2797


(2) such behavior exhibited disrespect toward the superior.             See

Bonanova v. Dep’t of Educ., 49 M.S.P.R. 294, 300-01 (M.S.P.B.

1991); see also ALJ Decision at 38-39.         As the ALJ noted, “the

[MSPB] has not defined with precision what disrespect means for

charging purposes, [but] on some level a charge of disrespect

implicates generally accepted norms for workplace behavior and

conduct, to include basic respect for superiors’ authority.”

ALJ Decision at 39 (citing Roberson v. Veterans Admin., 27

M.S.P.R. 489, 493-94 (M.S.P.B. 1985)).         While provocation is not

a defense, it may be considered for purposes of deciding the

penalty.    Id. (citing Kokkinis v. Dep’t of Veterans Affairs, 81

M.S.P.R. 26, 28 (M.S.P.B. 1998)).

            Finding that the agency proved both elements based on

the two relevant specifications and the “totality of the

record,” the ALJ sustained the charge.         ALJ Decision at 43-44.

He first concluded that “a subordinate’s open defiance of a

superior’s admonitions, such statements and/or others

questioning a superior’s authority in front of additional

subordinates, or general obstinacy or lack of cooperation would

qualify as disrespect [for purposes of this charge]--regardless

of personal opinions.”      Id. at 42.    He then acknowledged certain

factual disputes about the incidents in question.           Id. at 42-43.

He was once again confronted with “differing accounts” and thus

in the position of having to make a credibility determination

                                     44
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 45 of 75   PageID #:
                                   2798


based on the Hillen factors.       See id.    As discussed above, these

determinations are “nearly unreviewable, unless inherently

improbable or discredited by undisputed fact.”          Figueroa, 423 F.

Supp. 3d at 31 (citing White, 382 F. App’x at 933).           Plaintiff

has not pointed the Court to any discrediting undisputed fact,

nor has he shown that the credited testimony was inherently

improbable.    Indeed, the ALJ applied the Hillen factors and

found Major Pla’s accounts to be “generally forthright and

earnest,” corroborated by other evidence, and ultimately “more

believable”; the ALJ found Plaintiff’s denials, on the other

hand, “qualified” and “more as rationalizations.”           ALJ Decision

at 43.    “In instances such as this one, where the AJ’s

credibility determinations are heavily demeanor-based, they are

afforded deference by the reviewing court.”          Shaw, 2017 WL

5508914 at *4; see also Davis v. U.S. Postal Serv., 257 F. App’x

320, 323 (Fed. Cir. 2007) (“[T]he determination of the

credibility of the witnesses is within the discretion of the

presiding official who heard their testimony and saw their

demeanor.” (citation and internal quotation marks omitted)).

            Plaintiff challenges the ALJ’s conclusions by arguing

(1) that he did not intend to disobey the requirement that

signature blocks be included on official emails and (2) that

Major Pla did not personally feel disrespected by Plaintiff’s

behavior.    See Opening Br. at 14-15.       Neither of these

                                     45
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 46 of 75    PageID #:
                                   2799


assertions gets at the legal elements or the factual essence of

the charge.    The essence of the charge is not Plaintiff’s

refusal to comply with the signature requirement; it is his

behavior toward his superior (in this case, Major Pla).              The ALJ

properly focused on Plaintiff’s behavior and found it “more

likely than not” that Plaintiff engaged in behavior that

“evinced disrespect toward Maj. Pla.”         ALJ Decision at 43.       In

the same vein, whether or not Major Pla felt disrespected is not

important.    See Dominguez v. Dep’t of Air Force, 803 F.2d 680,

682-83 (Fed. Cir. 1986) (minimizing the fact that supervisor

physically injured by the employee’s misconduct held no further

“animosity” toward the employee).         What matters is that

Plaintiff’s behavior as charged and proven “ran afoul of

generally accepted norms for workplace behavior and conduct, to

include basic respect for superiors’ authority.”           ALJ Decision

at 25; see also Roberson, 27 M.S.P.R. at 494 (“Abusive language

and disrespectful behavior are not acceptable conduct and are

not conducive to a stable working atmosphere.          Therefore, they

constitute just cause for removal.”).

            None of Plaintiff’s arguments persuade the Court to

override the ALJ’s credibility and factual findings, which are

supported by the substantial evidence.         Likewise, the Court

finds that the ALJ’s conclusion that the Army proved the charge



                                     46
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 47 of 75   PageID #:
                                   2800


of disrespect to a superior by a preponderance of the evidence

was not arbitrary, capricious, or not in accord with the law.

         b. Nexus

            Although Plaintiff does not appear to challenge the

nexus aspect of the ALJ Decision, the Court addresses it

briefly.    To establish nexus, an agency must show by a

preponderance of evidence that the employee’s conduct is

“related to his job-related responsibilities” such that “removal

promotes the efficiency of service.”         Banks v. Dep’t of Veterans

Affairs, 25 F. App’x 897, 899-900 (Fed. Cir. 2001); see also

Dominguez, 803 F.2d at 682-83 (“An agency is required to

demonstrate that removal of an employee for disciplinary reasons

is for the efficiency of the service.”).         To satisfy the nexus

requirement, the agency must establish that the employee’s

misconduct would have an “adverse impact on the agency’s

performance of its functions.”        Shaw, 2017 WL 5508914 at *5

(citing Banks, 25 F. App’x at 899-900).         Here, the ALJ observed

that “[a]n agency may establish nexus by showing that the

employee’s conduct (1) affected his or her co-workers’ job

performance, (2) affected management’s trust and confidence in

the employee’s job performance, or (3) interfered with or

adversely affected the agency’s mission.”         ALJ Decision at 65

(citing Canada v. Dep’t of Homeland Sec., 113 M.S.P.R. 509, 514-

15 (M.S.P.B. 2010)).

                                     47
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 48 of 75   PageID #:
                                   2801


            In this case, the ALJ’s conclusion that the requisite

nexus was established is based on his recognition that “there is

sufficient nexus between an employee’s conduct and the

efficiency of the service where the conduct occurred at work”

and “in cases of sustained misuse of a government credit card.”

Id. (citations omitted).       As the ALJ pointed out, the charges

“undisputedly” involve Plaintiff’s conduct at work.           Id.    They

also involve at least two instances of misuse of a credit card.

While the Court would not necessarily call two instances

“sustained,” the ALJ’s finding that the charges, taken together,

established nexus was not, in the Court’s view, arbitrary,

capricious, or unsupported by the substantial evidence.

            Plaintiff’s conduct alleged in the charges reasonably

would have “affected management’s trust and confidence in the

employee’s job performance” and/or “interfered with or adversely

affected the agency’s mission.”        See ALJ Decision at 65

(citation omitted).      Indeed, as to at least the first charge, an

employee’s “[f]ailure to follow instructions or abide by

requirements affects the agency’s ability to carry out its

mission.”    Blevins v. Dep’t of Army, 26 M.S.P.R. 101, 104

(M.S.P.B. 1985), aff’d, 790 F.2d 95 (Fed. Cir. 1986); see also

Figueroa, 423 F. Supp. 3d at 34 (determining that the ALJ’s

finding of nexus on failure to follow orders was supported by

the substantial evidence, including testimony that the actions

                                     48
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 49 of 75   PageID #:
                                   2802


“detracted from the agency’s ability to carry out its mission”).

There is also “a causal connection between an employee’s refusal

to comply with what the agency believes are properly promulgated

instructions and the efficiency of the service.”           Blevins, 26

M.S.P.R. at 104.

            As to the third and fourth charges (lack of candor and

disrespect toward a superior), substantial evidence supports the

conclusion that Plaintiff’s conduct could have a serious adverse

impact on the ability of Plaintiff’s managers or supervisors to

trust or remain confident in his ability to carry out his role.

Indeed, evidence in the record established that Plaintiff’s role

required him to be geographically separated from his supervisors

and to directly interact with military and civilian customers,

making the position one “of special trust that requires

independence.” ALJ Decision at 2-3; see also id. at 71 (“[T]here

was no dispute the charged misconduct eroded confidence and

trust in the appellant, who as a LAR was held to a standard of

independence and special trust.”).        Moreover, the Deciding

Official made clear in the charge that Plaintiff’s conduct

toward a superior “in a potential hostile area can be

particularly harmful as it compromises military necessity to

support mission requirements.”        Id. at 38; see also id.

(“[C]ooperating with MAJ Pla is based on military necessity to

support mission requirements and by not complying you may

                                     49
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 50 of 75    PageID #:
                                   2803


jeopardize good order and discipline or discredit the armed

forces and potential have an adverse effect on military

operations.”).

              Applying the deferential standard of review as

required here and noting that Plaintiff has not made any

arguments on appeal to challenge nexus, the Court finds that the

ALJ’s ruling establishing a nexus between the charged conduct

and efficiency of service was based on substantial evidence and

was not arbitrary, capricious, or contrary to law.

            c. Reasonableness of the Penalty Imposed

              After sustaining the charges and finding a nexus

between the charged conduct and efficiency of service, the ALJ

found the penalty of removal to be appropriate.           ALJ Decision at

65.   Plaintiff argues that the ALJ erred because removal in

these circumstances falls outside the tolerable bounds of

reasonableness and because the Deciding Official misapplied the

relevant considerations.22/      Opening Br. at 15, 20.

              “The choice of penalty is committed to the sound

discretion of the employing agency and will not be overturned

unless the agency’s choice of penalty is wholly unwarranted in

light of all the relevant factors.”         Guise v. Dep’t of Justice,

330 F.3d 1376, 1382 (Fed. Cir. 2003) (citing Lachance v.


      22/ Plaintiff addresses each of these arguments separately (see Opening
Br. at 15 & 20), but since they involve the overlapping question of the
appropriate penalty, the Court addresses them together.

                                     50
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 51 of 75   PageID #:
                                   2804


Devall, 178 F.3d 1246, 1251 (Fed. Cir. 1999)); see also Shaw,

2017 WL 5508914 at *6 (“It has been long held that ‘the court

cannot and will not disturb a penalty unless it is unauthorized

or exceeds the bounds of reasonableness because it is so harsh

and unconscionably disproportionate to the offense that it

amounts to an abuse of discretion.’” (quoting Dominguez, 803

F.2d at 684)); Krauthamer v. Block, 587 F. Supp. 254, 257

(S.D.N.Y. 1984) (explaining that a reviewing court “will defer

to the judgment of the agency as to the appropriate penalty for

employee misconduct, unless its severity appears totally

unwarranted” (quoting Brewer, 647 F.2d at 1098)).           The MSPB has

set forth twelve factors that are relevant to assessing whether

a punishment is reasonable.       Douglas v. Veterans Admin., 5




                                     51
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 52 of 75   PageID #:
                                   2805


M.S.P.R. 280 (M.S.P.B. 1981).23/       Reviewing courts are “highly

deferential” to the Agency in terms of the chosen penalty and

may not rebalance the Douglas factors.          See Webster v. Dep’t of

Army, 911 F.2d 679, 685 (Fed. Cir. 1990).          Moreover, “[w]hether

the court would have selected a different penalty had it made

the initial determination is irrelevant.”          Dominguez, 803 F.2d

at 684.

            The ALJ here concluded that the Deciding Official

properly “considered the relevant factors and exercised

discretion within tolerable limits of reasonableness in fixing

the penalty.”     ALJ Decision at 75.      Although he was not required

to conduct an independent evaluation of the Douglas factors, see

Figueroa, 423 F. Supp. 3d at 35, the ALJ provided a thorough



      23/ The factors include “(1) The nature and seriousness of the offense,
and its relation to the employee’s duties, position, and responsibilities,
including whether the offense was intentional or technical or inadvertent, or
was committed maliciously or for gain, or was frequently repeated; (2) the
employee’s job level and type of employment, including supervisory or
fiduciary role, contacts with the public, and prominence of the position; (3)
the employee’s past disciplinary record; (4) the employee’s past work record,
including length of service, performance on the job, ability to get along
with fellow workers, and dependability; (5) the effect of the offense upon
the employee’s ability to perform at a satisfactory level and its effect upon
supervisors’ confidence in the employee’s ability to perform assigned duties;
(6) consistency of the penalty with those imposed upon other employees for
the same or similar offenses; (7) consistency of the penalty with any
applicable agency table of penalties; (8) the notoriety of the offense or its
impact upon the reputation of the agency; (9) the clarity with which the
employee was on notice of any rules that where violated in committing the
offense, or had been warned about the conduct in question; (10) potential for
the employee’s rehabilitation; (11) mitigating circumstances surrounding the
offense such as unusual job tensions, personality problems, mental
impairment, harassment, or bad faith, malice or provocation on the part of
others involved in the matter; and (12) the adequacy and effectiveness of
alternative sanctions to deter such conduct in the future by the employee or
others.” Douglas, 5 M.S.P.R. at 305-306.

                                     52
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 53 of 75     PageID #:
                                   2806


analysis of the relevant factors and how each supports the

Agency’s conclusion that removal was appropriate.            See ALJ

Decision at 65-75.      The ALJ noted that the Deciding Official

completed a Douglas factors worksheet and weighed several

mitigating and aggravating factors, including Plaintiff’s years

of civilian and military service, his lack of prior discipline,

his positive performance record, and the seriousness of the

misconduct.24/     Id. at 70-72.     The ALJ also noted the Deciding

Official’s testimony that he had considered Plaintiff’s

potential for rehabilitation and the nature of Plaintiff’s

position, which required independence and trust.

            While the Deciding Official had not had the

opportunity to consider some of Plaintiff’s arguments about

added job tensions and stress while deployed, the ALJ reviewed

supporting evidence submitted by Plaintiff.25/          He ultimately

recognized additional “mitigating circumstances” but—“on

balance”—found them “insufficient to impugn the agency’s penalty




      24/ The ALJ stated that “most of the misconduct at issue here was very
serious.” ALJ Decision at 70. He found the “most serious” and “repeated”
misconduct to be the misuse of the government credit card and lack of candor
charges. Id.
      25/ As discussed elsewhere in this Order, the Deciding Official
eventually had the chance to review Plaintiff’s written response and
evidence, after the removal became effective and Plaintiff had initiated
administrative proceedings before the MSPB. He testified that the
information would not have changed his ultimate decision.

                                     53
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 54 of 75    PageID #:
                                   2807


assessment given the other aggravating factors.”26/           Id. at 72-

73.

            While he did not raise it before the Agency in the

underlying disciplinary proceedings, Plaintiff raised—and the

ALJ considered—evidence before the MSPB that he dealt with

psychological conditions and symptoms, which Plaintiff thought

should be viewed as mitigating factors.          See ALJ Decision at 73;

see also id. at 74 (citing Bowman v. Small Business Adm’n, 122

M.S.P.R. 217, 223 (M.S.P.B. 2015)).         Plaintiff argues in his

Opening Brief that testimony of Dr. Robert Davé shows that

Plaintiff was under “tremendous stress during this time period,

which significantly affected his cognitive abilities.”             Opening

Br. at 12; see also id. at 26-31.         Dr. Davé spoke to Plaintiff’s

suffering from symptoms of anxiety and depression, possibly

related to PTSD and other added job stresses.           See id.    The ALJ

considered this testimony and other evidence of Plaintiff’s

psychological condition in full.          See ALJ Decision at 73-74



      26/ Plaintiff argues that the Deciding Official went “outside the scope”
of the evidence when analyzing one of Plaintiff’s allegations that he was
dealing with job tension and stress resulting from harassment by Mr. Houston.
Specifically, Plaintiff argues that the Deciding Official wrongfully relied
on “his personal friendship with Mr. Houston” when he testified that Mr.
Houston was an “equal opportunity harasser.” Opening Br. at 35. The ALJ
addressed this argument in footnote 29 of his Decision. He noted—and the
Court agrees—that the argument “makes little sense . . . given it appears to
concede [the Deciding Official] perceived Mr. Houston as a harasser.” ALJ
Decision at 72-73 n.29. In any event, as the ALJ explained, some background
knowledge about another employee does not rise to the level of a due process
violation “absent proof it influenced his decision,” which Plaintiff has not
provided. Id. (citing Norris v. S.E.C., 675 F.3d 1349, 1354 (Fed. Cir.
2012)).

                                     54
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 55 of 75   PageID #:
                                   2808


(describing the “challenges [Plaintiff’s] post-deployment

psychological conditions and purported symptoms posed—to include

memory loss, difficulty concentrating, irritability, anxiety,

depression, difficulty managing affairs, withdrawal, all

pointing to an adjustment disorder”); id. (describing Dr. Davé’s

testimony and his assessment of the impact of Plaintiff’s mental

state on the charged conduct).

            The ALJ properly recognized that “[e]vidence that an

employee’s medical condition or mental impairment played a part

in the charged misconduct is ordinarily entitled to considerable

weight as a mitigating factor.”        Id. at 74 (citing Bowman, 122

M.S.P.R. at 223-24).      In considering Dr. Davé’s testimony, the

ALJ acknowledged that Plaintiff’s medical condition or mental

impairment may have impacted the conduct underlying certain

charges (namely, disrespect toward a superior and failure to

follow instructions), he found that they would not significantly

impact others (lack of candor and misuse of a credit card).             Id.

at 74.    Accordingly, the ALJ concluded that the mitigating

potential of Plaintiff’s medical conditions was reduced at least

as to the lack of candor and misuse of a credit card charges.

Id.   He also emphasized that Plaintiff’s and Dr. Davé’s theory

that Plaintiff’s deployment led to mental or psychological

conditions that contributed to his misconduct ignored the fact

that the government credit card misuse began before Plaintiff’s

                                     55
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 56 of 75    PageID #:
                                   2809


deployment.27/    Id.   And because the Deciding Official had

testified that the misuse of a credit card and lack of candor

charges justified removal on their own, the ALJ found that

Plaintiff’s “medical conditions, while mitigating, where not a

significant mitigating factor under the circumstances.”              Id. at

75.

            Plaintiff has not pointed the Court to any reversible

error in the ALJ’s analysis or to any evidence that would make

the ALJ’s treatment of the additional evidence of mental

impairment or psychological conditions inconsistent with the

substantial evidence.      Instead, the ALJ cited and analyzed the

relevant testimony and Plaintiff’s framing of his mitigating

theory.     The Court finds that the ALJ’s finding on this point is

consistent with the substantial evidence and not arbitrary,

capricious, or contrary to law.

            The ALJ otherwise mostly credited the Deciding

Official’s testimony bearing on the Agency’s determination of

the appropriate penalty.       ALJ Decision at 70 (finding the

agency’s penalty analysis “generally appropriate and worthy of

deference”).     He did, however, note some concern about the


      27/ Plaintiff responded to this in his Reply Brief by admitting that
“one of the charges occurred before [he] was deployed” but emphasizing that
“the rest of the charges stemmed from events occurring during deployment.”
Pl. Reply at 2-3. But, as noted throughout this section, the Deciding
Official and the ALJ both considered other aggravating factors and consulted
the Agency’s table of penalties, which supported the conclusion that the
misuse of a government credit card warranted removal on its own.

                                     56
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 57 of 75   PageID #:
                                   2810


Deciding Official’s demeanor in his testimony—e.g. his “cursory”

responses and questions about whether “he understood the

concepts of charges and penalty.”         Id.   Still, the ALJ

acknowledged that this was the Deciding Official’s first time

acting in this role and ultimately “did not find [the Deciding

Official’s] hearing struggles particularly damning.”28/           Id.

Besides the Deciding Official’s testimony, the ALJ also relied

on other evidence and testimony, including the decision letter,

the Douglas checklist, and other material involving the penalty

considerations.     See id.

             The Court finds that Plaintiff’s arguments that the

Army and the ALJ misapplied the Douglas factors are without

merit.      The ALJ properly “credited the evidence that the agency

considered the pertinent factors bearing on the appropriate

penalty.”     Guise, 330 F.3d at 1382.      Plaintiff has offered no

compelling reason to overturn the ALJ’s determination,

“particularly in light of [the Court’s] limited scope of review

on this issue.”     Brewer v. Dep’t of Def., 249 F. App'x 174, 177

(Fed. Cir. 2007) (affirming ALJ’s decision sustaining removal

where deciding official completed a Douglas factors worksheet


      28/ Plaintiff argues in his Reply that the ALJ erred by deferring to a
“[w]oefully [i]nept” deciding official. Reply at 4. The Court does not find
this argument persuasive. The problems that Plaintiff takes issue with do
not present any independent basis for reversal. Indeed, Plaintiff does not
argue that the Deciding Official was technically unqualified. His arguments
simply object to the ALJ’s assessment of credibility, which is virtually
unreviewable on appeal.

                                     57
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 58 of 75    PageID #:
                                   2811


that indicated consideration of employee’s “past disciplinary

history, of which there was none,” “the seriousness of [the

employee’s] misconduct,” and “the nature of [the employee’s]

employment in a leadership position”); Guise, 330 F.3d at 1382

(finding “no basis for overturning the administrative judge's

determination, particularly in light of the very limited scope

of our reviewing authority on the penalty issue”).

            Even if the Court might have weighed some of the

Douglas factors slightly differently or considered some charges

more or less serious than others, “the penalty imposed by the AJ

was consistent with the factors enunciated in Douglas,

reasonable, and certainly not ‘wholly unwarranted,’ as it must

be in order to be overturned.”29/         Shaw, 2017 WL 5508914 at *6




      29/With respect to Douglas factor five—the employee’s ability to perform
at a satisfactory level and its effect upon supervisors’ confidence in the
employee’s ability to perform assigned duties—Plaintiff contends that the
Deciding Official misapplied this factor because there were no substantial
performance issues before the NOPR. Opp. Br. at 20-21. This is unconvincing
and irrelevant given that the ALJ considered the lack of performance issues
to be a mitigating factor.
(Continued . . . )

                                     58
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 59 of 75   PageID #:
                                   2812


(quoting Murray v. U.S. Dep’t of Justice, 821 F. Supp. 94, 110

(E.D.N.Y. 1993)).     Likewise, the penalty is not arbitrary,

capricious, or contrary to law.




      As to factor seven—consistency of the penalty with the agency table of
penalties—Plaintiff argues that each charged offense “would have been a first
offense” and the Agency could have imposed a lesser penalty. Id. at 24-25.
Again, the Deciding Officially properly considered the lack of prior offenses
to be a mitigating factor. What is more, Plaintiff faced four separate
charges at the same time—each with multiple specifications. The table of
penalties even says that “when an employee is being charged with multiple
offenses at the same time,” and “when an employee has repeatedly committed
the same offense, even though the employee is being charged with the offense
for the first time,” “it may be appropriate to exceed the maximum suggested
penalty for all of the individual offenses.” AR 196. Moreover, as the ALJ
noted, Plaintiff has not offered any authority that an agency is required to
“impose the least possible penalty.” ALJ Decision at 39 n.25. Alluding to a
due process violation, Plaintiff also argues that the Army failed to include
a table of penalties in its evidence package relied on by the Deciding
Official. Opening Br. at 35. The Court agrees with the ALJ’s finding that
the NOPR put Plaintiff on adequate notice of the relevant portions of the
table of penalties. See ALJ Decision at 68 n.25.
      As to factor ten—the potential for rehabilitation—Plaintiff asserts
that his inability to file a reply (discussed infra) precluded him from
expressing remorse or showing the potential for rehabilitation. Opp. at 25.
Both the Deciding Official and the ALJ acknowledged that a reply would have
been helpful, but the Deciding Official discerned a lack of rehabilitation
from the nature of the offenses (which were repeated), and the ALJ found that
conclusion to be reasonable. ALJ Decision at 71. And, again, the Deciding
Official subsequently reviewed the Plaintiff’s response and testified that it
would not have changed his decision.
      Plaintiff also challenges the Deciding Official’s finding on factor
eleven—mitigating circumstances surrounding the offense. As noted above, the
Deciding Official and the ALJ recognized several mitigating factors. See id.
at 72. Although the Deciding Official did not consider Plaintiff’s
psychological condition, medical symptoms, and other possible job stress
(because Plaintiff did not file a written reply to the Agency), the ALJ
considered all of those factors in depth in Plaintiff’s Appeal. Id. at 72-
75.
      Last, Plaintiff for the first time in his Reply challenges the ALJ’s
application of factor twelve—the adequacy and effectiveness of alternative
sanctions to deter such conduct in the future. Again, Plaintiff cites no
authority that this factor or any rule requires the Agency to apply the
narrowest or least restrictive penalty.

                                     59
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 60 of 75   PageID #:
                                   2813


         d. Other Affirmative Defenses

              i. Due Process Violation/Harmful Procedural Error

            Plaintiff argues that he was denied an opportunity to

meaningfully respond to the NOPR, which he says violated his due

process rights and constitutes harmful procedural error enough

to warrant reversal.      Opening Br. at 18-20.      Plaintiff made this

argument before the ALJ, who sustained the Agency’s actions.

The Court agrees with the ALJ that Plaintiff failed to make the

requisite showing of a due process violation or harmful

procedural error.

            “The harmful-error rule of 5 U.S.C. § 7701(c)(2)(A)

provides that an agency’s decision that is appealable to the

[MSPB] may not be sustained if the employee shows harmful error

in the application of the agency’s procedures in arriving at

such decision.”     Cornelius v. Nutt, 472 U.S. 648, 657, 105 S.

Ct. 2882, 86 L. Ed. 2d 515 (1985) (internal quotation marks

omitted).    “By regulation, the MSPB places the burden on the

petitioner to show that the error was harmful, i.e., ‘caused

substantial harm or prejudice to his/her rights.’”           Miguel, 727

F.2d at 1084-85 (citing 5 C.F.R. § 1201.56(c)(3)).           Thus, the

employee must show both that the agency committed procedural

error and that the agency “is likely to have reached a different

conclusion in the absence of the procedural error.”           Ward v.



                                     60
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 61 of 75   PageID #:
                                   2814


U.S. Postal Serv., 634 F.3d 1274, 1282 (Fed. Cir. 2011) (citing

5 C.F.R. § 1201.56(c)(3)).

            The Fifth Amendment’s Due Process Clause requires that

the government provide sufficient procedural protections

whenever it deprives an individual of property.          See Bd. of

Regents of State Colls. v. Roth, 408 U.S. 564, 576, 92 S. Ct.

2701, 33 L. Ed. 2d 548 (1972).        Based on that concept, a tenured

federal employee is entitled to “notice ‘both of the charges and

of the employer’s evidence’ and an ‘opportunity to respond’

before being removed from employment.”         Ward, 634 F.3d at 1279

(quoting Stone v. FDIC, 179 F.3d 1368, 1374–76 (Fed. Cir.

1999)).

            The crux of Plaintiff’s due process and harmful

procedural affirmative defense is that he had no meaningful

opportunity to respond to tell his side of the story in advance

of his removal.     Opening Br. at 18-19.      Plaintiff did not

respond to the NOPR and instead, on the advice of counsel,

invoked his Fifth Amendment privilege against self-

incrimination.     He refused to provide a substantive response to

the charges in the NOPR until such time that he received an

immunity guarantee or adequate assurance that the government

would not pursue criminal charges against him.          See Reply at 4-

5.   Only after he had been removed did Plaintiff receive what he



                                     61
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 62 of 75   PageID #:
                                   2815


perceived as adequate assurance.          See id.; see also ALJ Decision

at 46-47.

            The Army responds that it provided Plaintiff with a

letter on February 16, 2017, assuring him that the criminal

inquiry would not proceed and granting him additional time to

respond to the NOPR, but that Plaintiff decided not to do so.

Ans. Br. at 29.

            Considering these arguments in the MSPB Appeal, the

ALJ concluded that the Army provided Plaintiff with all the

process that was due under the law.         ALJ Decision at 45-46.      He

found that Plaintiff had a meaningful opportunity to reply upon

receiving the February 16 letter, which according to the ALJ

“quite clearly” informed Plaintiff that the criminal inquiry had

been closed and would not be pursued further.          Id. at 45.    The

ALJ considered Plaintiff’s decision to continue to remain silent

based on “very conservative” legal advice just that: a decision.

Id. at 46-47 (“That is to say, his 5th amendment privilege

concerns did not implicate denial of his right to answer the

NOPR—he made that decision on his own.”) (citing Modrowski v.

Dep’t of Veterans Affairs, 252 F.3d 1344, 1350-53 (Fed. Cir.

2011); Gunville v. Dep’t of the Interior, MSPB Dkt. No. DE-0752-

13-0220-I-1, slip op. at ¶¶ 4-5, 1-15 (M.S.P.B. Dec. 5, 2014);

Colon v. Dep’t of Navy, 8 M.S.P.R. 190, 201-02 (M.S.P.B. 1993)).



                                     62
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 63 of 75   PageID #:
                                   2816


            Even assuming these circumstances did establish a

procedural error, the ALJ observed that Plaintiff had failed to

show that the Deciding Official’s conclusion would have been

different absent the error.       Id. at 49.    While it was undisputed

that the Deciding Official would have liked to have reviewed a

written response, the ALJ reviewed the materials submitted by

Plaintiff (albeit after his removal), as did the Deciding

Official, who testified that they would not have caused him to

make a different conclusion.       Id. at 48.

            Along with the parties’ arguments, the Court has

reviewed the relevant case law, the ALJ’s analysis, the

testimony of the Deciding Official, the correspondence provided

to Plaintiff about the investigation, and Plaintiff’s delayed

written submission.      Based thereon, the Court concludes that the

ALJ did not err in finding that Plaintiff was not denied an

opportunity to respond to the charges, and that even assuming

such error occurred, it was not harmful.

            Although the Court provided a detailed factual

timeline earlier, a brief overview of the relevant facts and

timeline is helpful:

            •     Plaintiff returned to Hawai`i on April 6, 2016.

ALJ Decision at 5.

            •     In June 2016, Mr. Weaver prepared a draft NOPR,

which led to the investigation of Plaintiff.          Id. at 7.

                                     63
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 64 of 75    PageID #:
                                   2817



            •      On October 13, 2016, in connection with that

investigation, Plaintiff was detained, fingerprinted,

photographed, told he was a suspect for wire fraud and False

Claims Act violations, and then released on his own

recognizance.      It was in connection with this October incident

and the associated investigation that Plaintiff invoked his

Fifth Amendment right to remain silent and to counsel.            Id. at

7-8.

            •      On January 9, 2017, the NOPR was issued to

Plaintiff.      Id.; see also AR 15-22.

            •      Plaintiff replied in writing through his

attorney.       The response did not substantively respond to the

NOPR, but instead stated that Plaintiff continued to invoke the

Fifth Amendment because he had not received immunity or adequate

protection for any statements he might make.          AR 32-33.

            •      Three days later, the Army sent Plaintiff the

February 16, 2017 letter notifying him that his “chain of

command was informed that the previous military police inquiry

. . . is now closed and there will be no further criminal

inquiry into that matter,” and that Plaintiff should submit a

reply to the NOPR by 5:00 p.m. EST on February 27.           AR 31.

            •      Plaintiff’s counsel responded (hours after the

extended deadline had passed) that Plaintiff would continue to


                                     64
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 65 of 75    PageID #:
                                   2818


assert his Fifth Amendment privilege and “refuse to respond to

the proposed removal” until he received formal confirmation from

a “Federal prosecutorial entity confirming that prosecution has

been officially declined, or the issuance of an immunity from

prosecution notice.”       AR 28-29

            •     The Deciding Official issued the Notice of

Removal on April 5, 2017, without having received any written

reply from Plaintiff.

            •     After Plaintiff’s removal and while his appeal

before the MSPB was pending, a legal representative for the Army

sent Plaintiff a second letter again confirming that the Army

had “decided not to criminally prosecute” him and that “any

statement that [Plaintiff] may make as part of the ongoing MSPB

case or otherwise will not be used against him in a criminal

proceeding.”     AR 234.

            •     Plaintiff filed a written response thereafter, in

connection with his MSPB Appeal.

            Plaintiff’s argument that he effectively had no

opportunity to meaningfully respond misapplies the relevant

framework.30/    It is true that an employee may assert the Fifth

Amendment privilege in an administrative investigation to

protect against disclosing information the employee “reasonably


      30/ Remarkably, Plaintiff’s Opening Brief cites no cases to support his
due process argument. See Opening Br. at 18-20.

                                      65
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 66 of 75   PageID #:
                                   2819


believes could be used in his own criminal prosecution.”

Kastigar v. United States, 406 U.S. 441, 444-45, 92 S. Ct. 1653,

32 L. Ed. 2d 212 (1972).       But that rule is “not as wide

sweeping” as Plaintiff would have the Court believe.31/           DeWalt

v. Barger, 490 F. Supp. 1262, 1271–72 (M.D. Pa. 1980); see also

Brewer, 249 F. App’x at 176 (“When answering an agency’s

question, an employee may invoke his Fifth Amendment right to

remain silent.     However, an agency may still take into

consideration and make an adverse inference from the failure of

the employee to respond.” (citing LaChance v. Erickson, 522 U.S.

262, 267-68, 118 S. Ct. 753, 139 L. Ed. 2d 695 (1998))).

            Garrity, a 1968 Supreme Court case, held that the

Fourteenth Amendment “prohibits use in subsequent criminal

proceedings of statements obtained under threat of removal from

office.”    Garrity v. State of N.J., 385 U.S. 493, 500, 87 S. Ct.

616, 620, 17 L. Ed. 2d 562 (1967); see also Modrowski, 252 F.3d

at 1350-51 (explaining that “an employee receives ‘use immunity’

through the so-called Garrity exclusion”).          So it is now settled

that “a later prosecution cannot constitutionally use statements



      31/ Indeed, an employee may even face discipline on a specific charge
for failing to cooperate with an agency investigation. E.g., Modrowski, 252
F.3d at 1350 (explaining that an employee “may be removed for failure to
cooperate with an agency investigation”); see also, e.g., Brewer, 249 F.
App’x at 176 & n.1 (sustaining a charge for “failure to cooperate” because
the employee “chose to remain silent and face dismissal”). This is not what
happened here; the Army did not assert “failure to cooperate” as one of the
charges to sustain Plaintiff’s removal (but it shows that employees cannot
plead the fifth indefinitely to delay the removal process).

                                     66
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 67 of 75   PageID #:
                                   2820


(or their fruits) coerced from the employee–in an earlier

disciplinary investigation or proceeding–by a threat of removal

from office if he fails to answer the question.”           Kalkines v.

United States, 473 F.2d 1391, 1392–93 (Fed. Cir. 1973).

“Invocation of the Garrity rule for compelling answers to

pertinent questions about the performance of an employee's

duties is adequately accomplished when that employee is duly

advised of his options to answer under any immunity actually

granted or remain silent and face dismissal.”          Weston v. Dep’t

of Housing & Urban Dev., 714 F.2d 943, 948 (Fed. Cir. 1983).

            Here, Plaintiff was notified by the Army’s February 16

letter that the military police inquiry had been “closed” and

there would be “no further criminal inquiry” into the matter.

AR 31.    Plaintiff has not offered any persuasive explanation or

authority for why that language was inadequate, especially when

Plaintiff’s counsel presumably would have been aware of the

Garrity principle.      At most, “[P]laintiff here was faced with

either testifying, which testimony could not later be used in

criminal prosecution against him under Garrity . . ., or

refus[ing] to testify and fac[ing] the consequences of

suspension or dismissal.”       DeWalt, 490 F. Supp. at 1271-72; see

also Weston, 714 F.2d at 948.       That choice did not compel

Plaintiff to waive his Fifth Amendment immunity or deprive him

of his due process rights to respond to the NOPR.           Id.

                                     67
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 68 of 75   PageID #:
                                   2821


            Modrowski provides a useful comparison to the facts

here—especially for assessing the adequacy of an agency’s

immunity assurance—but it does not compel reversal in this case.

The employee in Modrowski had been the subject of a criminal

inquiry, but the agency sent the employee a letter advising that

the U.S. Attorney had granted him immunity and declined to

prosecute him.     252 F.3d at 1347-51.      The employee was unsure

about the scope of immunity and whether the letter provided him

adequate protection, so he sought a delay in the removal

proceedings to allow time to speak with his attorney, who was

traveling.    Id. at 1348.     The agency refused without explanation

and issued the notice of removal based in part on a charge of

“failure to cooperate” for the employee’s refusal to respond to

the charges, which the MSPB sustained on appeal.           Id. at 1350-

51.   The Federal Circuit reversed, finding “considerable

ambiguity” in the letter such that the employee understandably

had questions about the scope of immunity and would want advice

of counsel.    Id. at 1351 (“Even if such a letter is a suitable

means of conveying immunity, it is entirely understandable that

Modrowski would suspect the validity and scope . . . . ”).

            Turning back to this case, the Court notes again that

Plaintiff has not offered any reason why the February 17 letter

was inadequate or ambiguous.       The ALJ found that the letter was

not ambiguous and that it provided sufficient assurance to allow

                                     68
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 69 of 75   PageID #:
                                   2822


Plaintiff to freely respond without concern of criminal

investigation or prosecution.       The Court finds that the ALJ’s

decision was not arbitrary or capricious, and that this case is

distinguishable from Modrowski.

            Unlike the employee in Modrowski, Plaintiff was not

charged with failing to cooperate based on his invocation of the

Fifth Amendment.     Plaintiff simply chose not to respond despite

the assurances he received from the Agency that the criminal

investigation had been dropped.        See Colon, 58 M.S.P.R. at 201-

02 (“The appellant was not denied an opportunity to reply; she

merely failed to exercise her right to do so.”).           Beyond that,

unlike the plaintiff in Modrowski, Plaintiff here had time to—

and indeed did—confer with his counsel, and then to provide a

response to the NOPR.      See Modrowski, 252 F.3d at 1352-54

(emphasizing the fact that, unlike the employees in other cases

where the removal was sustained, the employee in this case “was

denied an adequate opportunity to consult with his lawyer”).

That Plaintiff chose to rely on his attorney’s conservative

legal advice to continue to plead the Fifth does not convince

the Court that the Army’s decision to proceed with the removal




                                     69
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 70 of 75   PageID #:
                                   2823


process thereafter constituted harmful procedural error.32/             Cf.

Weston, 714 F.2d at 948 (affirming MSPB decision finding that

the agency did not abuse its discretion when it imposed a

penalty for actions undertaken by the employee in good faith

reliance upon erroneous advice of her attorney).

            Moreover, from a purely procedural point, it is also

worth noting that the Federal Circuit in Modrowski did not

reverse and remand the entire proceeding for harmful procedural

error; it instead only reversed the “failure to cooperate”

charge, affirming the other charge and remanding for a

determination of the appropriate penalty.

            Finally, perhaps most significant here, in addition to

the Garrity exception, and as the Court already noted above,

Plaintiff received unambiguous notice from the Army that the

criminal inquiry and investigation had been closed and the Army

would not be pursuing criminal charges.33/         Plaintiff’s desire

for a more explicit statement of immunity from a prosecuting




      32/ The Court notes the additional fact that, even if the letter from
Plaintiff’s counsel substantively responded to the NOPR (instead of just
declining to respond), the response would have been untimely. Cf. Alford v.
Dep’t of Def., 118 M.S.P.R. 556, 560 (M.S.P.B. 2012) (reversing agency where
it went forward with the removal even though the employee had timely
requested additional time to respond).
      33/ The Court notes that Plaintiff received two letters regarding the
status of the criminal inquiry—one before the removal and one after, while
Plaintiff’s appeal to the MSPB was pending. Each of those letters were sent
on behalf of the Army; yet while Plaintiff found the first notice to be
inadequate assurance, he apparently was comfortable with the second (given
that he then filed a written response in his MSPB appeal), even though both
were from the Army and not from a federal prosecuting entity.

                                     70
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 71 of 75   PageID #:
                                   2824


entity was unwarranted, especially when no prosecuting entity

was ever involved to begin with.          Plaintiff’s counsel admitted

at the hearing that the Army had never even told Plaintiff that

any allegations were referred a U.S. Attorney in the first

place.    It follows that Plaintiff would not be entitled to a

letter on behalf of the U.S. Attorney confirming that charges

would not be pursued.

            “Courts need to balance the rights of all litigants,

endeavoring to avoid unnecessarily burdening parties

whose Fifth Amendment rights have been implicated, while

protecting the interests of their adversaries.”          S.E.C. v.

Arias, No. CV 12-2937 (ADS)(GRB), 2012 WL 4849151, at *4

(E.D.N.Y. Sept. 14, 2012), report and recommendation adopted by

2012 WL 4849346 (E.D.N.Y. Oct. 11, 2012).          Plaintiff here has

failed to convince the Court that the ALJ’s conclusion that

Plaintiff’s due process rights were not violated was arbitrary,

capricious, or contrary to law.

            Even assuming Plaintiff had established some

procedural error, he fails to show how his response would have




                                     71
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 72 of 75   PageID #:
                                   2825


altered the Deciding Official’s decision.34/          Cf. Brewer, 249 F.

App’x at 177.     Indeed, the ALJ in his Decision conducted a

detailed analysis of Plaintiff’s responses and evidence

submitted after his removal, including an explanation of how

they would not have changed the outcome.          The Deciding Official

also reviewed Plaintiff’s response and testified as to his




      34/ The ALJ and the Army both cite MSPB decision Hodges v. U.S. Postal
Serv., 118 M.S.P.R. 591 (M.S.P.B. 2012), for the proposition that an agency’s
failure to allow or consider an appellant’s oral and/or written reply to an
NOPR prior to removal constitutes—in itself—a reversible due process
violation. In Hodges, the MSPB did not undertake any “harmful error”
analysis. 118 M.S.P.R. at 594. Instead, it found the deciding official’s
“complete failure” to review or consider the plaintiff’s written response
enough to warrant reversal. Id. Although Hodges may stand for the general
principle that the employee’s right to respond to the charges against him is
of utmost importance under the Due Process Clause, the Court finds Hodges
distinguishable from this case. Hodges involved straightforward facts: The
employee timely submitted his written reply, and the deciding official—for
unspecified reasons—simply never considered it. See id. at 592-93. Here,
Plaintiff’s argument that he lacked the opportunity to reply is based on his
argument that he had a competing interest in avoiding self-incrimination. The
bottom line here is that Plaintiff chose to not reply. Indeed, even his
letter seeking further assurances about the scope of the investigation was
untimely in responding to the extension given in the Army’s February 16
letter.
      The Court briefly notes as well that the other cases the ALJ cites are
helpful in some ways but distinguishable in others. The Court already
discussed Modrowski above. Alford involved somewhat similar facts to Hodges;
the employee timely submitted a request to provide a supplemental response
but the agency moved ahead with the removal decision before receiving it, so
the Board reversed. 118 M.S.P.R. at 559-60. In Colon, on the other hand,
the Board found that there was no harmful error when the plaintiff declined
to reply on Fifth Amendment grounds. See Colon, 58 M.S.P.R. at 201-02 (“The
appellant was not denied an opportunity to reply; she merely failed to
exercise her right to do so.”). The ALJ also cited Gunville, an unpublished
MSPB slip opinion, in which the Board rejected a Fifth Amendment claim
similar to the one Plaintiff makes here because the criminal case against the
employee had been dismissed without prejudice. slip op. at ¶¶ 4-5, 1-15. As
the ALJ framed it, the Board held in Gunville that “the dismissal without
prejudice vitiated [the plaintiff’s] concerns” and rendered his Fifth
Amendment defense without merit. The final case cited by the ALJ,
Loudermill, stands for the general due process rule that a tenured federal
employee is entitled to written notice of the charges against him and an
opportunity to respond. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
546, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985).

                                     72
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 73 of 75    PageID #:
                                   2826


impression, which was that he would not have come down

differently.

            Courts “should reverse agency actions for procedural

error ‘only if the procedures followed substantially impaired

the rights of the employees.’”        Brewer, 647 F.2d at 1097

(citation omitted); see also Adams v. Dep’t of Transp., 735 F.2d

488, 496 (Fed. Cir. 1984) (Nies, J. concurring) (rejecting a

“per se rule” that a procedural error requires reversal and

explaining that the harmful error requirement asks whether “the

wrongful procedure harmed the employee in the presentation of

his defense so that a different result might have been

reached?”).

            Here, Plaintiff participated in a full hearing before

the ALJ and was given the opportunity to file responses, cross-

examine the complaining witnesses, and craft arguments.              The

Court notes that the Deciding Official testified after reading

plaintiff’s response before the MSPB that his removal decision

would have been no different.       ALJ Decision at 48.      The ALJ’s

decision below is thorough, and considered in detail Plaintiff’s

procedural argument.      Like the ALJ, the Court finds no

procedural error that substantially impaired Plaintiff’s rights

such that reversal would be required.         See Doyle v. Veterans

Admin., 667 F.2d 70, 72–73 (Fed. Cl. 1981).



                                     73
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 74 of 75   PageID #:
                                   2827


            It is Plaintiff’s burden to prove harmful procedural

error, and without more, the Court finds that the ALJ’s decision

that Plaintiff failed to meet that burden relied on substantial

evidence and was not made arbitrarily, capriciously, or in a

manner contrary to law.      Thus, the Court must affirm the MSPB’s

determination that there was no denial of due process and, if

there was, the error was harmless.        The MSPB's findings on these

issues shall not be disturbed and Plaintiff's request that the

matter be reversed or remanded on this issue is denied.

             ii. Retaliation

            One of Plaintiff’s arguments in his Opening Brief is

that the Army terminated his employment because he engaged in

protected EEO activity.      Opening Br. at 36-38.      This argument

goes to Plaintiff’s discrimination-based claims and is thus not

subject to the arbitrary-and-capricious standard.           In any event,

the Court addressed those claims above in its earlier de novo

review.



                                CONCLUSION

            For the reasons discussed above, the Court GRANTS the

Army’s Motion to Dismiss or in the Alternative for Summary

Judgment, ECF No. 29, on Plaintiff’s Title VII discrimination

and retaliation claims and AFFIRMS the Agency decision of the

MSPB regarding Plaintiff’s removal from federal employment.

                                     74
Case 1:19-cv-00624-ACK-RT Document 59 Filed 02/02/21 Page 75 of 75    PageID #:
                                   2828


            The Title VII discrimination and retaliation claims

are dismissed without prejudice.          The Court grants Plaintiff

leave to amend within 30 days of the date of this Order.

Plaintiff is forewarned that he is granted leave to amend only

to replead his Title VII claims.          He cannot assert a new cause

of action.    Any amendment must address the deficiencies

identified in this Order.       For example, for alleged misconduct

for which he seeks relief, Plaintiff must show that he properly

exhausted his administrative remedies.          And Plaintiff must plead

facts to support the elements of his asserted causes of action

and theories of liability.



            IT IS SO ORDERED.

            DATED: Honolulu, Hawai`i, February 2, 2021.




                                           ________________________________
                                           Alan C. Kay
                                           Sr. United States District Judge




Richards v. Whitley, Civ. No. 19-00624 ACK-RT, Order Granting the Army’s
Motion to Dismiss (ECF No. 29) and Affirming the Agency’s Decision Upheld by
the Merit Systems Protection Board.



                                     75
